Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 90




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Case No. _____________


  TING PENG and LIN FU, on behalf of
  themselves individually and all others similarly
  situated, and derivatively on behalf of
  HARBOURSIDE FUNDING, LP, a Florida
  limited partnership,

         Plaintiffs,                                   JURY DEMAND

  vs.

  NICHOLAS A. MASTROIANNI II;
  RICHARD L. YELLEN; FLORIDA
  REGIONAL CENTER, LLC, a Delaware
  limited liability company; HARBOURSIDE
  FUNDING GP, LLC, a Florida limited liability
  company; and HARBOURSIDE PLACE, LLC,
  a Delaware limited liability company,

        Defendants,

  and

  HARBOURSIDE FUNDING, LP, a Florida
  limited partnership,

        Nominal Defendant.




                       CLASS-ACTION AND DERIVATIVE COMPLAINT
                         FOR EQUITABLE RELIEF AND DAMAGES
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 90



         Plaintiffs Ting Peng and Lin Fu, on behalf of themselves and all others similarly situated,

  and derivatively on behalf of Nominal Defendant Harbourside Funding, LP, allege as follows upon

  personal knowledge as to Plaintiffs’ own conduct and experience, and on information and belief

  as to all other matters based on an investigation by counsel:

                                         INTRODUCTION

         1.      Although the facts are somewhat complicated, the principal issue in this case is

  simple and straightforward. Defendants Nicholas Mastroianni and Richard Yellen created a group

  of companies to perpetrate a fraudulent scheme by which they obtained $99,500,000 from a group

  of immigrant investors for the purpose of funding a construction loan that was to have been repaid

  when it matured more than two years ago, but had no intention of keeping their promise to repay.

  Thus, when the loan matured over two years ago, Defendants used the money they obtained for

  the loan to buy an equity interest in one of their companies in which the immigrant investors

  (including Plaintiffs Peng and Fu) have no rights and no ability to recover the money that was

  stolen from them.

         2.      To achieve this objective, Defendants availed themselves of an opportunity

  Congress created when it enacted the EB-5 Immigrant Investor Visa Program (the “EB-5

  Program”). The EB-5 Program’s purpose is to enable immigrants to secure permanent residence

  in the United States in exchange for investing at least $500,000 in a commercial enterprise that

  uses the investment to create or preserve at least 10 American jobs. Although the EB-5 Program

  had existed since the 1990s, interest in the program increased significantly when financing for

  commercial real estate projects became difficult to obtain after the Great Recession of 2008.

         3.      One of the commercial enterprises that made use of funding from the EB-5 Program

  is Harbourside Place (the “Harbourside Project”), a large commercial development in Jupiter,




                                                 -1-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 90



  Florida, that includes a municipal center, a hotel, retail shopping, dining, and office space. To

  obtain funding from the EB-5 Program, Mastroianni and Yellen created, and were the Principals

  who controlled, a group of entities called the Harbourside Group, which included, inter alia,

  Defendant Florida Regional Center, LLC (the “Regional Center”), Nominal Defendant

  Harbourside Funding, LP (the “Funding Partnership”), Defendant Harbourside Funding, GP (the

  “General Partner”), and Defendant Harbourside Place, LLC (the “Developer”). In addition to his

  role as one of the Principals who controlled the entire Harbourside Group, Mastroianni and Yellen

  appointed themselves co-managers of the General Partner and the Regional Center, and

  Mastroianni as manager of the Developer.

         4.       Each of these entities played a key role in the EB-5 funding process. Shortly after

  receiving federal approval to administer the EB-5 Program in the Palm Beach area in 2010, the

  Regional Center began promoting the Harbourside Project to foreign investors who sought green

  cards via the EB-5 Program (“EB-5 Investors”). The General Partner managed the Funding

  Partnership, which offered 200 units of membership in its limited partnership EB-5 Investors for

  $500,000 each (plus a $40,000 administration fee) for the purpose of using the sale proceeds to

  fund a loan of up to $100 million that was secured by first-priority liens (the “EB-5 Loan”) to the

  Developer, which owned and was in charge of the construction of Harbourside Place.

         5.       To promote interest in the Harbourside Project, prospective EB-5 Investors were

  told (among other things) that the project’s completion was guaranteed by a major insurance

  company, that

         the value of just the real estate collateral is more than twice the amount of the EB-
         5 loans, and the security of the funds is fully guaranteed. The [Harbourside] Project
         is a four-year bridge loan with a safe and reliable exit mechanism: Ackman-Ziff,
         the largest real estate company in New York, has signed a contract to provide a
         $100 million refinancing loan after the Project is completed and put into operation.
         Investors will recover 50% of their funds immediately after receiving their



                                                 -2-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 90



         permanent green card, and the full amount of the investment will be safely
         recovered in the fourth year. . . .

         6.      Defendants made similar statements in the Offering Documents 1 (which were

  printed in English and which Plaintiffs and other prospective EB-5 Investors were shown only the

  signature pages by Defendants’ agents in China), including a promise that the EB-5 Loan would

  not be subordinated to loans by other lenders unless and until the General Partner was unable to

  sell all 200 units of membership in the Funding Partnership, and even then, the Developer would

  borrow no more than a total of $110,000,000, including the amount of the EB-5 Loan.

         7.      According to the Offering Documents, the EB-5 Loan would be repaid no later than

  November 30, 2017 (the “Maturity Date”) and, to ensure timely repayment when the EB-Loan

  matured, the Developer would “[r]efinance the [EB-5] Loan with an institutional lender” and/or

  “[r]epay the Loan with the proceeds of a sale of all or a portion of Harbourside Place.”

         8.      The Offering Documents also stated, however, that “[i]f the Developer is unable to

  repay the Loan at maturity, the Developer intends to convert the entire outstanding principal

  amount of the Loan into an ownership interest in the Developer.” The Developer could not exercise

  the conversion provision, however, if an Event of Default—which is defined to include, among

  other things, a breach of the EB-5 Loan Agreement and any misrepresentation of material fact by

  the Developer—had occurred and was neither cured by the Developer nor waived by the Limited

  Partners as of the Maturity Date.




         1
           The Offering Documents are composed of Subscription Instructions and a Confidential
  Offering Memorandum (“Offering Memorandum”) to which the following exhibits are attached:
  the Limited Partnership Agreement for the Funding Partnership (the “Limited Partnership
  Agreement”); the Subscription Agreement; Charts Summarizing the Immigration and Investment
  Procedures; the Escrow Agreement; a Rendering, Aerial Photo and Area Maps of Harbourside
  Place; and the Amended Restated Convertible Loan Agreement (the “EB-5 Loan Agreement”).


                                                 -3-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 90



         9.      An Event of Default occurred while the General Partner was still selling units of

  membership in the Funding Partnership to EB-5 Investors. The EB-5 Loan Agreement makes clear

  that funds from the EB-5 Loan would be used only for the costs of constructing the Harbourside

  Project and interest payments to the Funding Partnership.

         10.     The EB-5 Loan Agreement also makes clear that the EB-5 Loan could not be

  subordinated to loans by alternative lenders unless fewer than all 200 units of membership in the

  Funding Partnership were sold (i.e., if less than $100,000,000 was raised by the sale of membership

  units) and that the maximum amount the Developer could borrow was $110,000,000, including

  the amount of the EB-5 Loan. For example, if 190 membership units were sold to fund a

  $95,000,000 EB-5 Loan to the Developer, the most the Developer could borrow from other sources

  would be $15,000,000.

         11.     Nonetheless, in July 2012—while units of membership in the Funding Partnership

  were still being sold—the Developer borrowed nearly $13,000,000 from another lender via (a) a

  loan that was secured by a first priority mortgage lien on Harbourside Place and (b) a $9,000,000

  revolving credit line. Several months later (in December 2012), the Developer used funds from the

  EB-5 Loan to repay the mortgage loan and to pay down the debt on the line of credit.

         12.     Shortly thereafter, the General Partner chose to stop selling units of membership in

  the Funding Partnership when 199 units had been sold—one short of the 200 units that prevented

  the Developer from subordinating the EB-5 Loan to loans by other lenders (which it had already

  done in July 2012)—despite continuing high demand for membership units.

         13.     Despite having borrowed $99,500,000 from the Funding Partnership and nearly

  $20,000,000 from the credit line, in March 2014 Defendants sent a letter to advise the Limited

  Partners that the Harbourside Project was proceeding successfully, but that the Developer needed




                                                 -4-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 90



  to borrow approximately $60,000,000, which would “be used, among other things, to repay the

  existing bridge loan . . . .” Defendants later advised the Limited Partners that a new report

  “certified” the value of the Harbourside Project at $187,000,000.

         14.     But there were two different versions of the proposed resolution and some of

  Defendants’ agents signed it on the Limited Partners’ behalf without their knowledge or consent.

  So although Defendants purport to have received more than 100 signatures, the did not receive a

  true majority of the Limited Partners’ consent.

         15.     By December 2016, the Developer had yet to make any of the monthly interest

  payments that were required by the EB-5 Loan. Nonetheless, that month Mastroianni contacted

  the Limited Partners again, requesting that they consent to extending the Maturity Date by three

  years (November 2017 to December 2020). This time, the Limited Partners declined the request.

         16.     In August 2017, Mastroianni wrote to the Limited Partners again, advising them

  that “net operating income generated by the Project’s operations is not sufficient to pay interest

  payments that have accrued and continue to accrue . . .” and that “the debt encumbering the Project

  substantially exceeds the fair market value of the Project”—even though Defendants had

  represented that the Harbourside Project’s certified value was $187,000,000 three years earlier.

         17.     In the same letter, Mastroianni proposed that the Limited Partners consent to one

  of two proposals in exchange for their interests in the Funding Partnership in exchange for a

  “general release that releases the Partnership, the General Partner, and the Developer and affiliated

  and associated persons from claims relating to the Partnership and their limited partnership interest

  that arise prior to the Conversion.”

         18.     The first proposal involved converting the EB-5 Loan into “preferred” equity in the

  Developer, coupled with a promise to pay each Limited Partner $85,000 by the time they received




                                                    -5-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 7 of 90



  their green cards and $25,000 annual payments that would be “backstopped” by yet another

  company owned and managed by Mastroianni, and a promise to repurchase the equity stake in the

  Developer within three to five years of the conversion. The second proposal involved providing

  each Limited Partner with common equity interests in the Developer with no voting rights.

         19.    By now, the Limited Partners had no reason to trust Defendants—particularly in

  light of the most recent proposals, which amounted to nothing more than another extension of the

  Maturity Date coupled with a release of liability that guaranteed they would have no recourse if

  (when) Defendants failed to abide by their commitments again.

         20.    The Limited Partners declined Mastroianni’s proposals. Shortly thereafter,

  Mastroianni advised the Limited Partners that they had two choices: accept an offer to acquire

  “preferred” equity membership interests in the Developer or the Developer would exercise its

  “right” to convert the balance of the Funding Partnership’s loan to common membership interests

  in the Developer—even though no effort had been made to obtain a loan from an institutional

  lender and/or sell some or all of Harbourside Place to repay the EB-5 Loan, as promised in the

  Offering Documents.

         21.    When the Limited Partners declined the offer, Mastroianni managed to purchase

  the outstanding senior loans through a new entity he created and managed, Waterways Bridge,

  LLC (the “New Senior Lender”), which resulted in the Developer owing the New Senior Lender

  more than $61,000,000. Then, notwithstanding the existence of multiple defaults that negated the

  right to exercise the conversion provision and notwithstanding that no effort had been made to

  obtain a loan or sell Harbourside Place to repay the EB-5 Loan, Mastroianni caused the Developer

  to exercise the conversion provision—without providing any notice to the Limited Partners, as the




                                                -6-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 8 of 90



  General Partner (and Mastroianni as its manager) was required to do under the Limited Partnership

  Agreement.

         22.     Then, despite explicit terms of the EB-5 Loan Agreement that required the

  Developer to issue units of common membership in its Florida LLC—which would have

  guaranteed the Limited Partners voting rights when those units were distributed to them pursuant

  to the Limited Partnership Agreement—Mastroianni caused the Developer (as its managing

  member) to issue and the General Partner (as its managing member) to accept a single “preferred”

  membership interest in the Developer, which was then converted from a Florida LLC to a Delaware

  LLC (the “New LLC”). This not only negated any rights the Limited Partners would have had if

  the conversion had been exercised as described in the Offering Documents, it constituted an

  entirely different “Other Investment” that required the Limited Partners’ unanimous approval,

  which Defendants never sought, much less received.

         23.     When the smoke cleared, Defendants caused the Funding Partnership to use the

  EB-5 loan principal to purchase a single unit of “preferred” membership interest in the Developer,

  which left the Limited Partners at the mercy of Mastroianni and Yellen, who controlled the General

  Partner as well as the Developer, and allowed Mastroianni and Yellen to obtain the Limited

  Partners’ capital for their own use for an indeterminate period, if not indefinitely.

         24.     By perpetrating a fraudulent scheme to convert the EB-5 Loan principal into a so-

  called “preferred” equity interest in the Developer, despite the express terms of the EB-5 Loan

  Agreement, which prohibited it, and to convert the Developer from a Florida LLC to the New LLC

  without the requisite consent of the Limited Partners, Mastroianni, Yellen, and the General Partner

  breached their fiduciary duties to the Limited Partners and the Funding Partnership, and knowingly




                                                  -7-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 9 of 90



  and purposefully committed civil theft of the Limited Partners’ assets in violation of F.S.A. §

  812.014.

         25.     Accordingly, Plaintiffs bring this action on behalf of themselves and the proposed

  class of Limited Partners and derivatively on behalf of the Funding Partnership to obtain a judicial

  declaration that the conversion is invalid as a matter of law, an award of treble damages for civil

  theft, and an award of compensatory and punitive damages for, inter alia, Defendants’ breaches

  of fiduciary duty and fraud.

                                              PARTIES

                                             PLAINTIFFS

         26.     Plaintiff Ting Peng is an individual EB-5 Investor who became a Limited Partner

  in the Funding Partnership on April 2, 2013. Ms. Peng was born in mainland China and has been

  employed as a teacher and a corporate financial planner. Ms. Peng now resides in Sammamish,

  Washington.

         27.     Plaintiff Lin Fu is an individual EB-5 Investor who became a Limited Partner in

  the Funding Partnership on December 16, 2011. Ms. Fu was born in mainland China and is a

  physician who received her medical degree from Shanghai Medical University and practice as an

  OB/Gyn for more than a decade in Shanghai, China. Ms. Fu now resides in Princeton, New Jersey.

                                            DEFENDANTS

         28.     Defendant Nicholas Mastroianni is an individual who resides in Palm Beach

  County, Florida. At all times relevant to the allegations in this Complaint, Mr. Mastroianni was

  one of two principals who controlled a group of companies called the “Harbourside Group,” which

  are among the entities named Defendants in this action.




                                                 -8-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 10 of 90



           29.   Defendant Richard L. Yellen is an individual who resides in New York, New York.

  At all times relevant to the allegations in this Complaint, Mr. Yellen is an attorney and (with

  Defendant Mastroianni) one of the two principals of the Harbourside Group.

           30.   Defendant Florida Regional Center, LLC (the “Regional Center”) is a Delaware

  limited liability company and is one of the entities that comprise the Harbourside Group.

           31.   Defendant Harbourside Place, LLC (the “Developer”) was formed as a Florida

  limited liability company and was converted to a Delaware limited liability company in or about

  December 2017. The Developer was created and operated by Defendants Mastroianni and Yellen,

  was managed by Defendant Mastroianni, and is one of the entities that comprise the Harbourside

  Group.

           32.   Defendant Harbourside Funding GP, LLC (the “General Partner”) is a Florida

  limited liability company that served as the general partner of the Funding Partnership. The

  General Partner was created and operated by Defendants Mastroianni and Yellen, was managed

  by Defendant Mastroianni, and is one of the entities that comprise the Harbourside Group.

           33.   Nominal Defendant Harbourside Funding, LP (the “Funding Partnership”) is a

  Florida limited liability company that was established for the purpose of financing the Harborside

  Project with a loan to the Developer, which was funded by EB-5 investors’ purchase of

  membership units in the Funding Partnership and who, like Plaintiffs, became Limited Partners in

  the Funding Partnership. The Funding Partnership is one of the entities that comprise the

  Harbourside Group.

                                  JURISDICTION AND VENUE

           34.   JURISDICTION. This Court has jurisdiction over this action pursuant to 28 U.S.C.

  § 1332(a)(1). The amount in controversy exceeds the jurisdictional minimum of this Court,




                                                -9-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 11 of 90



  exclusive of interest and costs, and Plaintiffs and Defendants are citizens of, and domiciled in,

  different states.

          35.     VENUE. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C.

  1391(b)(2) because the vast majority of acts and omissions giving rise to the claims asserted herein

  occurred and continue to occur in this District, and a substantial part of the property that is the

  subject of this action is situated here.

                                     GENERAL ALLEGATIONS

                                             THE EB-5 PROGRAM

          36.     To provide an incentive for foreign investment to benefit the American economy

  by creating or preserving U.S. jobs, Congress created the EB-5 Immigrant Investor Visa Program

  (the “EB-5 Program”) in 1990 with the enactment of the Immigration Act of 1990. Pub. L. 101-

  649, 104 Stat. 4978. The EB-5 Program enabled immigrant investors to become permanent

  residents of the United States by investing at least $500,000 in a U.S. business that will use the

  funds in a manner that creates or maintains at least 10 full-time American jobs. See, e.g., 8 U.S.C.

  § 1153(b)(5).

          37.     At the outset of the application process, which normally takes two or more years

  before it is complete, the EB-5 Investor submits a Form I-526 Immigration Petition by Alien

  Entrepreneur (“I-526 Petition”), which, if approved, permits the EB-5 Investor to reside and travel

  within the U.S. while his or her application is pending. If the I-526 Petition is approved, the EB-5

  Investor may then seek permanent U.S. residency status (and obtain a green card) by submitting a

  Form I-829 Petition by Entrepreneur to Remove Conditions (“I-829 Petition”). If the I-829 Petition

  is granted, the EB-5 Investor and his or her immediate family members are granted permanent

  immigrant visas (i.e., green cards).




                                                   - 10 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 12 of 90



         38.     In 1993, Congress modified the EB-5 Program by adding the Immigrant Investor

  Pilot Program, which allowed EB-5 Investors to invest in a commercial enterprise associated with

  a regional center. Regional centers, like the one involved in the present case, are private entities

  that have received approval from the U.S. Citizenship & Immigration Services (“USCIS”) to

  administer EB-5 investments in a given geographical area, and enable EB-5 Investors to pool their

  investments in a specific project with other EB-5 Investors, thereby making it easier to demonstrate

  that a given project has created or preserved at least 10 jobs per investment.

         39.     Although EB-5 was created in the 1990s, it was not commonly used to fund real

  estate projects until after the Great Recession in 2008, when funding became more difficult to

  obtain and EB-5 represented an alternative source of capital.

                  FUNDING THE HARBOURSIDE PROJECT VIA THE EB-5 PROGRAM

         40.     In September 2010, USCIS approved Defendant Mastroianni’s proposal to

  designate Defendant Florida Regional Center as the administrator of the regional center for Palm

  Beach County, Florida, and to approve the Harbourside Project as the first capital investment

  project that would be located in the Florida Regional Center.

         41.     To fund the Harbourside Project, Mastroianni and Yellen created the Funding

  Partnership for the purpose of raising up to $100 million through the sale of up to 200 membership

  units to EB-5 Investors for $500,000 per unit plus a $40,000 administration fee.

         42.     In advertising materials circulated by the Regional Center, prospective EB-5

  Investors were told that the Harbourside Project’s completion was guaranteed by a $750 million

  policy issued by a major insurance company, and that

         the value of just the real estate collateral is more than twice the amount of the EB-
         5 loans, and the security of the funds is fully guaranteed. The [Harbourside] Project
         is a four-year bridge loan with a safe and reliable exit mechanism: Ackman-Ziff,
         the largest real estate company in New York, has signed a contract to provide a



                                                 - 11 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 13 of 90



          $100 million refinancing loan after the Project is completed and put into operation.
          Investors will recover 50% of their funds immediately after receiving their
          permanent green card, and the full amount of the investment will be safely
          recovered in the fourth year. . . .

          43.    As explained in the Offering Documents, each EB-5 Investor’s $500,000

  investment would be paid into an escrow fund, which would provide up to $100 million for the

  EB-5 Loan to the Developer for the construction of the Harbourside Project.

          44.    The EB-5 Loan would be secured by a perfected, first-priority lien and would yield

  interest at a rate of 2.0% per year that would be paid in monthly installments to the EB-5 Investors

  who became Limited Partners in the Funding Partnership.2

          45.    The Offering Memorandum explained that the EB-5 Loan would be repaid. “within

  five years from the date the last potential investor submits his or her I-526 Petition to USCIS, or,

  no later than November 30, 2012, as determined by the Partnership in good faith.” And, to do so,

  the Developer would “[r]efinance the Loan with an institutional lender” and/or “[r]epay the Loan

  with the proceeds of a sale of all or a portion of Harbourside Place.”

          46.    In the event the Developer was unable to refinance the Loan or sell some or all of

  Harbourside Place to repay it, prospective EB-5 Investors were told that “the Developer intends to

  convert the entire outstanding principal amount of the Loan into an ownership interest in the

  Developer.” As the EB-5 Loan Agreement explained, this would entail converting the outstanding

  principal “into units of common membership interest in the [Developer],” but that conversion

  could not be effectuated if an Event of Default had occurred and was continuing on the Maturity

  Date.



          2
           Although the EB-5 Program requires that each applicant’s investments remain “at risk”
  during their conditional residency status (i.e., until their I-829 Petition is granted), “[n]othing
  prevents an immigrant investor from receiving a return on his or her capital in the form of profits
  from the new commercial enterprise.” USCIS Policy Manual, Chapter 2.

                                                 - 12 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 14 of 90



         47.     Although there was no minimum principal amount for the EB-5 Loan, the General

  Partner had the right to terminate the offering at any time before 50 membership units were sold.

  After 80 membership units were sold, the General Partner had the right to refrain from selling any

  additional membership units in the Limited Partnership if it was reasonably determined that (a)

  the sale of additional membership units would not result in a sufficient number of jobs or (b) there

  was insufficient interest in purchasing additional membership units.

         48.     Neither eventuality occurred. Demand for membership units remained high. And

  although the General Partner had the right to stop selling additional membership units after 160

  units were sold, sales continued through 2013 and, as the Offering Documents acknowledged,

  there was a need to sell every single membership unit:

         The Developer currently does not have sufficient funding to purchase, develop,
         construct and operate Harbourside Place, even if the Partnership were to extend the
         maximum principal Loan amount of $100.0 million. For this and other reasons, the
         Developer may need to finance Harbourside Place through additional funding, a
         portion of which may rank senior in terms of payment and priority to the
         Partnership’s Loan to the Developer.

         49.     But the Offering Documents also stated that $110 million was the maximum

  amount of funds that could be raised for the Harbourside Project—including the funds raised by

  the sale of membership units to EB-5 Investors—and borrowing additional funds from other

  sources was permitted only if fewer than 200 membership units were sold:

         If for any reason the maximum principal amount of the [EB-5] Loan is less than
         $100.0 million, the Principals reserve the right to seek funding from alternative
         sources, provided that the total principal amount of any additional indebtedness,
         together with the total principal amount of the Loan, may not exceed $110.0
         million.

         50.     Despite the ongoing high demand for membership units, however, the General

  Partner stopped selling them after only 199 of the 200 membership units had been sold because

  Mastroianni and Yellen never intended to sell all 200 units. This single-unit shortfall thus triggered



                                                  - 13 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 15 of 90



  the Principals’ (i.e., Mastroianni and Yellen’s) right under the EB-5 Loan Agreement to seek an

  additional $10,500,000 in the form of loans from alternative sources because the sale of 199

  membership units generated only $99,500,000 of the $100 million principal amount for the EB-5

  Loan.

                      THE DEVELOPER BORROWS FROM ALTERNATIVE SOURCES
                IN VIOLATION OF THE EXPRESS TERMS OF THE EB-5 LOAN AGREEMENT

          51.     Yet, in July 2012—the year before the sale of membership units ceased—

  Mastroianni and Yellen had already procured two senior loans from a third party, Putnam Bridge

  Funding III (“Putnam”), on behalf of the Developer, which totaled $12,700,000 ($2,700,000 more

  than the $110 million maximum allowed by the terms of the EB-5 Loan Agreement if 200

  membership units had not been sold), without advising the Limited Partners or prospective EB-5

  investors who had yet to become Limited Partners in the Funding Partnership. Moreover, during

  the next several months, the Developer borrowed an additional $7,498,000 from the same lender

  (i.e., Putnam), bringing the total amount of loans from an alternative source to approximately $20

  million before the end of 2012.

          52.     Specifically, Mastroianni and Yellen procured for the Developer an $11,350,000

  bridge loan that was secured by a first priority mortgage on the property on which the Harbourside

  Project was built (the “Mortgage Loan”), and a $9,000,000 revolving-credit loan, from which

  Mastroianni and Yellen had already drawn $1,350,000 on behalf of the Harbourside Project by

  July 2012, which was secured by a second-priority mortgage (the “Revolving Loan”). Several

  months later, Mastroianni and Yellen borrowed an additional $7,498,000 under the Revolving

  Loan, for a total of more than $20 million. Thus, the Developer substantially exceeded the

  $10,500,000 limit on additional funds—even though EB-5 Investors were still buying

  membership units well into 2013—in utter disregard of the EB-5 Loan Agreement.



                                                - 14 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 16 of 90



         53.     Shortly thereafter, Mastroianni and Yellen caused the Developer to breach the EB-

  5 Loan Agreement again. On December 27, 2012, Mastroianni and Yellen caused the Developer

  to expend $11,350,000 of the EB-5 Loan funds to pay off the Mortgage Loan. Four days later (on

  December 31, 2012), Mastroianni and Yellen caused the Developer to expend $3,500,000 of the

  EB-5 Loan Funds to repay part of the Revolving Loan. Mastroianni and Yellen’s use of loan funds

  for this purpose was expressly prohibited by the EB-5 Loan Agreement, which states

  unambiguously that

         [t]he purpose of the Loan is to provide funds for certain Lender-approved hard
         and soft construction costs (together with an interest reserve) for the purchase of
         the Property and the construction of the improvements within the Project. The
         Loan shall be fully reserved for the cost to complete the improvements funded with
         proceeds of the Loan. . . .

  (Emphasis added.)

         54.     It was not until April 15, 2013—after Plaintiffs and most other EB-5 Investors had

  already purchased their membership units and became Limited Partners in the Funding

  Partnership—that Mastroianni even hinted at the existence of the Mortgage Loan or the Revolving

  Loan. On that date, Mastroianni, acting in his capacity as Managing Member of the General Partner

  and the Florida Regional Center, circulated a letter to the Limited Partners (the “April 2013 letter”)

  that states, among other things, that in December 2012 “a mortgage was recorded against the

  Property in favor of the [Funding] Partnership to secure repayment of the [EB-5] Loan” and that

  $26 million in EB-5 Loan funds were released from escrow and used “to fund construction of

  Harbourside Place.” (Plaintiff Fu received the April 2013 letter in May 2013 and Plaintiff Peng

  never received it.)




                                                  - 15 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 17 of 90



         55.    Mastroianni also stated that, “in December 2012, the Developer obtained an

  Additional Loan of up to $18 million from Putnam Bridge Funding III, LLC as Senior Lender to

  provide the Developer with additional construction funds.” (Emphasis added.)

         56.    This was also false and misleading. In actuality, Mastroianni and Yellen had caused

  the Developer to borrow from Putnam a total of $12,700,000 in July 2012, and had spent

  $14,850,000 of the EB-5 Loan funds to repay the $11,350,000 Mortgage Loan and $3,500,000 of

  the $8,848,000 Revolving Loan in December 2012. Yet, the April 2013 letter says nothing about

  this unauthorized expenditure of EB-5 Loan funds, nor anything about Mastroianni and Yellen’s

  decision to borrow an additional $7,498,000 from Putnam on behalf of the Developer in December

  2012 via the Revolving Loan.

         57.    Aside from oblique references, the April 2013 Report provides no substantive (or

  truthful) information about the Mortgage Loan or the Revolving Loan, such as when, how, or why

  the money was borrowed in July 2012, why they decided to subordinate the EB-5 Loan to two

  other loans for millions of dollars each, or why they chose to use EB-5 Loan funds to repay the

  Mortgage Loan before borrowing more from the credit line made available by the Revolving Loan.

         58.    The April 2013 letter did, however, advise the Limited Partners that, the

         [Funding] Partnership has entered into a revised [EB-5] Loan Agreement with the
         Developer, amending and restating earlier versions of the Loan Agreement dated
         as of July 22, 2011 and as of September 1, 2011, to effect changes to the [EB-5]
         Loan required by the intercreditor agreement and the different versions of the
         Offering Memorandum. As stated in the Offering Memorandum, Developer has the
         option to convert all outstanding principal into units of ownership interest in the
         Developer (the “Developer Units”). The actual number of Developer Units that
         would be acquired upon conversion will depend on the Appraised Value of
         Harbourside Place and the principal amount of the Loan outstanding at the time.

  (Emphasis added.)




                                               - 16 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 18 of 90



         59.     Mastroianni also explained that, “[p]ursuant to Section 19.6.2 of the [Limited]

  Partnership Agreement, the General Partner has amended and restated the [Limited] Partnership

  Agreement . . . .” Although Section 19.6.1 of the Limited Partnership agreement states that the

  General Partner may amend the Limited Partnership Agreement in writing “with the consent of

  the Limited Partners given by Ordinary Resolution,” Section 19.6.2 provides an exception to the

  consent requirement if an amendment is necessary “for the protection of the Limited Partners” or

  “to cure an ambiguity” or inconsistency that exists in a written opinion of counsel to the Limited

  Partnership.

         60.     Mastroianni went on to explain that the following provisions had been added to the

  Limited Partnership Agreement:

         1.      If the Partnership decides to distribute the Developer Units [i.e., units of
                 common membership in the Developer’s LLC], or the proceeds of any sale
                 of the Developer Units, to the Limited Partners, all Limited Partners will
                 participate in the distribution pro rata in accordance with their Unit holdings
                 until Developer Units, or the proceeds of any sale of Developer Units, equal
                 to 65% of all issued and outstanding Developer Units on the date of
                 conversion have been distributed; and

         2.      All remaining Developer Units (the “Excess Developer Units”), or the
                 proceeds of any sale of Excess Developer Units, will be distributed to the
                 Initial Limited Partners, pro rata in accordance with their holdings.

         61.     Less than a year later, in March 2014, Mastroianni issued a report to the Limited

  Partners (the “March 2014 Report”) together with an Ordinary Resolution that sought the Limited

  Partners’ approval for the Developer to borrow more than $60 million in the form of another senior

  mortgage loan (the “Senior Loan”) to which the EB-5 Loan would be subordinated. Mastroianni

  also advised the Limited Partners “that if we do not receive a signed copy of the Ordinary

  resolution from a Limited Partner on or before April 15, 2014, the Partnership will consider

  that you have consented to the Ordinary Resolution.” (Emphasis added.)




                                                 - 17 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 19 of 90



         62.     Thus, the Limited Partners were told that not returning a signed Ordinary

  Resolution would have the same effect as signing it. Although Defendants claim that a majority of

  the Limited Partners “signed” the Ordinary Resolution, this is not true. In actuality, there were two

  different versions of the Ordinary Resolution. Moreover, some of the Limited Partners’ agents

  signed it without their knowledge or consent. Thus, although Defendants purportedly received over

  100 signatures, many of those signatures were submitted by agents acting on behalf of Defendants

  and the existence of two versions of the Ordinary Resolution meant that the Limited Partners who

  actually did consent were consenting to two different proposals. Accordingly, there actually was

  no majority vote in favor of the Ordinary Resolution.

         63.     Nonetheless, Mastroianni and Yellen proceeded as though a majority of the Limited

  Partners had validly approved the Ordinary Resolution and took the Senior Loan on behalf of the

  Developer.

         64.     Despite the rosy picture that Mastroianni and Yellen painted in the March 2014

  Report, the Developer still had yet to make a single monthly interest payment to the Limited

  Partners, as required by the EB-5 Loan Agreement. Instead, in a letter dated December 14, 2016,

  Mastroianni advised the Limited Partners that the Senior Loan would be replaced by another

  Senior Loan and asked them to consent to another Ordinary Resolution that would extend the

  Maturity Date of the EB-5 Loan from November 30, 2017, to December 31, 2020.

         65.     This time, the Limited Partners simply declined Mastroianni’s proposal.

         66.     Thus, on August 25, 2017, Mastroianni tried again in a letter he wrote to the Limited

  Partners in his capacity as General Partner. There, Mastroianni promised to pay all the interest that

  had accrued to date, to repay the loan principal, and to effectuate a plan that would protect the




                                                 - 18 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 20 of 90



  Limited Partners’ interests in exchange for their consent to convert the Funding Partnership’s

  investment into a “preferred” equity stake in the Developer.

         67.     Like the proposal that was made with the March 2014 Report, Mastroianni included

  with this proposal a pronouncement that “[i]f we do not receive the required number of consents,

  the Loan will be converted to common equity under the same formula (in accordance with the

  existing [EB-5] Loan Agreement) . . . .” (Emphasis in original.)

         68.     Nonetheless, when the Limited Partners did not consent to this proposal,

  Mastroianni wrote to the Limited Partnership again on October 13, 2017. There, Mastroianni

  advised the Limited Partnership that the Developer had “elected to exercise the Conversion Right

  pursuant to the terms of the Loan Agreement.” Although Mastroianni was also the managing

  member of the General Partner, he failed to circulate to that notice to the Limited Partners, as

  required by Section 17.3 of the Limited Partnership Agreement, which provides that “the General

  Partner shall send to each Limited Partner a copy of any Conversion Notice within fifteen days

  following its receipt thereof.”

         69.     Mastroianni went on in the October 13 letter to note that “[t]he Conversion Right

  contemplates conversion of the outstanding principal of the loan into common equity membership

  interests of Borrower, but Borrower hereby acknowledges that Borrower and Lender may conduct

  good faith negotiations to enhance the terms of the conversion (e.g., preferred equity membership

  interests), though Borrower is under no obligation to do so.”

         70.     Mastroianni was not offering to simply forego the “right” to convert the EB-5 Loan

  principal into common equity interests and give the Limited Partners a “preferred” equity interest

  out of the goodness of his heart. In actuality, “preferred” equity status was just another way of

  extending the Maturity Date. It also meant that the Limited Partners would an illiquid investment




                                                - 19 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 21 of 90



  with no voting rights—notwithstanding that the EB-5 Loan Agreement provided that the

  conversion would result multiple common membership interests to which they were entitled under

  the Limited Partnership, which were guaranteed voting rights as provided by F.S.A. §

  605.04073(1)(a).

         71.     Similarly, Mastroianni expressed a “willingness” to negotiate because he knew that,

  although the EB-5 Loan Agreement includes a provision that contemplated conversion from a loan

  into units of a common membership interest in the Developer, the conversion could not be

  effectuated without the approval of the Limited Partners for two basic reasons.

         72.     First, multiple Events of Default existed at the time the Developer sought to

  exercise its “right” of conversion, and the EB-5 Loan Agreement as well as the Offering

  Documents make clear that the EB-5 Loan could not be converted if an Event of Default existed

  at the time of a proposed conversion.

         73.     The EB-5 Loan Agreement defines “Events of Default” as follows:

         EVENTS OF DEFAULT. The occurrence of any one or more of the following
         events is a Default hereunder and the continuance of any such Default beyond the
         period (if any) provided below within which such Defaults may be cured shall be
         an Event of Default hereunder and under the Loan:

                 (1)    Any breach of the terms of the Loan Documents; or

                 (2)    Any material noncompliance with the Requirements; or

                (3)      Any material representation, warranty, statement, certificate,
          schedule or report made or furnished by Borrower proves to have been false or
          erroneous in any material respect at the time of the making thereof, or to have
          omitted any substantial liability or claim against Borrower, of if on the date of
          execution of this Agreement there shall have been any materially adverse change
          in any of the facts disclosed therein, which change shall not have been disclosed
          to Lender at or prior to the time of such execution . . . .

         74.     At the time the Developer invoked the conversion provision of the EB-5 Loan

  Agreement, Events of Default existed as a result of the Developer taking the Mortgage Loan and



                                                - 20 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 22 of 90



  the Revolving Loan, which subordinated the EB-5 Loan to the Mortgage Loan, and as a result of

  the Developer using EB-5 Loan funds to pay off the Mortgage Loan in contravention of the express

  purpose of the EB-5 Loan Agreement. All of this was inconsistent with the representations made

  about these issues in the Offering Documents, as was the Developer’s failure to make any effort

  to repay the EB-5 Loan by taking a loan and/or selling some or all of Harbourside Place.

         75.     Second, the conversion could not occur without the approval of the Limited

  Partners, even if the Events of Default had not precluded it. Although the Offering Memorandum,

  the EB-5 Loan Agreement, and the Limited Partnership Agreement all refer to the prospect of

  converting the EB-5 Loan into units of a common membership interest in the Developer, the actual

  conversion plan was significantly different than the one described in those documents.

         76.     Despite the existence of Events of Default and despite the lack of consent from the

  Limited Partners, Defendants simply proceeded to convert the EB-5 Loan principal to a

  “preferred” equity interest in the Developer for the Funding Partnership as an entity, rather than

  issuing units of common membership interests for distribution to the Limited Partners, as provided

  in the Loan Agreement and the revised Limited Partnership Agreement—both of which had been

  amended for that purpose, purportedly for the “protection” of the Limited Partners. Defendants

  then converted the Developer from a Florida LLC to the New LLC.

         77.     Moreover, rather than paying off the Senior Loan and freeing the Developer of that

  debt, Mastroianni purchased the loans via the New Senior Lender with funds from a different EB-

  5 Project, thereby ensuring that the Developer would continue to be saddled with debt while

  Mastroianni profited from it.




                                                - 21 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 23 of 90



         78.     None of this was mentioned in the Offering Documents, nor was it agreed to by the

  Limited Partners, as required by Section 620.2103 of the Florida Revised Uniform Partnership Act

  of 2005.

         79.     The failure to obtain the Limited Partners’ approval as to the plan for converting

  the Developer to the New LLC also violated Section 16.8 of the Limited Partnership Agreement,

  which requires unanimous consent of the Limited Partners as a prerequisite to placing their

  investment in a LLC that was governed by Delaware law and an entirely different operating

  agreement (i.e., an “Other Investment,” as that term is defined by Section 1.1.33 of the Limited

  Partnership Agreement.

         80.     Once again, Limited Partners’ approval was neither sought nor obtained.

                                VEIL-PIERCING ALLEGATIONS

         81.     Mastroianni and Yellen are the sole Principals of the Harbourside Group.

  Mastroianni and Yellen used this status to dominate and control the entities within the Harbourside

  Group, which includes, inter alia, the Funding Partnership, the General Partner, the Developer,

  and the Regional Center to such an extent that these entities’ independent existence was in fact

  non-existent and Mastroianni and Yellen were in fact their alter egos. Mastroianni and Yellen used

  these entities’ limited liability status for fraudulent and other improper purposes, which caused

  injury to the Limited Partners, the Funding Partnership and the Developer.

         82.     Indeed, as the former Chief Financial Officer for the Developer and the Regional

  Center has stated, “Mastroianni, along with those in his employ, routinely conducted side deals,

  and funneled money in and out of various accounts without conferring with the CFO and . . . in

  non-compliance with the EB-5 requirements, something that would cause serious problems should




                                                - 22 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 24 of 90



  there ever be a USCIS or SEC audit.” Finkelstein v. Allied Capital and Devel. of So. Fla., LLC,

  No. 2014CA006733 (Palm Beach Cty. Cir. Ct.) ¶ 32.

                              DERIVATIVE ACTION ALLEGATIONS

         83.       Plaintiffs bring this action derivatively on behalf of the Funding Partnership,

  pursuant to Fed. R. Civ. P. 23.1 and F.S.A. § 620.2002(2), to enforce the claims for relief set forth

  below against each Defendant.

         84.       The conduct about which Plaintiffs complain herein occurred while Plaintiffs were

  limited partners in the Funding Partnership, hence they standing to pursue this derivative action

  for damages and other relief on behalf of the Funding Partnership, which is necessary and proper

  to protect the interests of the Funding Partnership.

         85.       If Plaintiff s are successful in this action, the recovery will be of substantial benefit

  to the Funding Partnership and its Limited Partners, each of whom was a member of the Funding

  Partnership when it was converted to the New LLC.

                                          DEMAND FUTILITY

         86.       Plaintiffs did not make a demand that Defendants Mastroianni and Yellen to take

  action in their capacities as the former Principals/managing member of the General Partner to

  remedy the harm Plaintiffs have alleged before they filed this Complaint because such a demand

  would have been futile. This was so for several reasons, including, but not limited to, the following

  circumstances:

                   a.      First, Mastroianni and Yellen face a substantial likelihood of liability in

  connection with their role in fraudulently concealing material facts from the Funding Partnership,

  grossly mismanaging the Funding Partnership, breaching their fiduciary duties to the Funding

  Partnership, and violating state and federal law to effectuate their fraudulent schemes and self-




                                                    - 23 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 25 of 90



  dealing in a manner that harmed the Funding Partnership and ultimately resulted in the demise of

  the Funding Partnership and the conversion of its assets.

                 b.     Second, Mastroianni and Yellen’s conduct, as alleged herein, deprived them

  of the requisite independence and valid business judgment needed to properly assess a demand

  that the General Partner take action to remedy alleged harm to the Funding Partnership.

                 c.     Third, the blatantly unfair and one-sided nature of the decision to convert

  the EB-5 Loan principal to a membership interest in the Developer made it impossible to approve

  that decision through the exercise of valid business judgment, as did the lack of good faith with

  which Mastroianni and Yellen required to exercise valid business judgment in any event, as

  evidenced by their failure to disclose material information to the EB-5 Investors and their failure

  to comply with the most basic provisions of the EB-5 Loan Agreement, the Limited Partnership

  Agreement and the Florida Revised Uniform Partnership Act of 2005 in carrying out the

  conversion of the Developer from a Florida LLC to the New LLC.

                 d.     Fourth, Mastroianni and Yellen’s direct involvement in the unlawful,

  unfair, and fraudulent conduct alleged herein negates the presumption that they could have

  considered a pre-suit demand in an objective, disinterested manner.

                 e.     Fifth, Mastroianni and Yellen created and controlled each of the other

  entities that comprise the Harbourside Group, which also participated in the unlawful, unfair, and

  fraudulent conduct alleged herein, and are subject to personal liability for their actions in

  connection with that conduct. These facts also negates the presumption that Mastroianni and

  Yellen could have considered a pre-suit demand in an objective, disinterested manner

                 f.     Sixth, Mastroianni and Yellen, together with the entities that comprise the

  Harbourside Group, have already been named as defendants in a related action that was filed by




                                                - 24 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 26 of 90



  79 individual EB-5 Investors in Palm Beach County Circuit Court in or about October 11, 2018.

  See Fu v. Mastroianni, No. 502018CA012883 (Palm Beach Cir. Ct, 15th Jud. Cir.). Under the

  circumstances, Mastroianni and Yellen would have been unable to evaluate a pre-suit demand with

  the requisite disinterest and independence, much less exercise disinterested business judgment.

                                      CLASS ALLEGATIONS

         87.     Plaintiffs bring this lawsuit as a Class action on behalf of themselves and all other

  persons similarly situated pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3).

         88.     The Class is defined as follows: All persons who invested in the Funding

  Partnership (i.e., all Limited Partners). Excluded from this Class are Defendants, their affiliates,

  subsidiaries, agents, board members, directors, officers, and/or employees; the Court and its staff;

  and any Limited Partner who has entered into an enforceable agreement with Defendants to settle

  or otherwise resolve their claims against Defendants.

         89.     Plaintiffs reserve the right to modify or amend the definitions of the proposed Class

  before the Court determines whether class certification is appropriate.

         90.     The Class satisfies the requirements of Rule 23(a), as well as 23(b)(3).

         91.     NUMEROSITY. The Class consists of approximately 199 geographically dispersed

  individual Limited Partners. Joinder of the Class members is not practicable. The disposition of

  the claims of the Class members in a single action will provide substantial benefits to all parties

  and to the Court.

         92.     ASCERTAINABILITY. The individual Class members are ascertainable, as the names

  and addresses of all Class members can be identified in the business records maintained by the

  Developer and the General Partner. Notice of this action can thus be provided to all members of

  the proposed Class.




                                                 - 25 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 27 of 90



         93.     TYPICALITY. Plaintiffs were investors in the Harbourside Project at the time of the

  wrongdoing alleged herein. Plaintiffs’ claims are typical of the claims of all Class members as all

  Class members are similarly affected by Defendants’ wrongful conduct as complained of herein.

         94.     ADEQUACY. Plaintiffs are committed to prosecuting the action, will fairly and

  adequately protect the interests of the members of the Class, and have retained counsel competent

  and experienced in class-action litigation, including litigation relating to investment fraud.

  Plaintiffs have no interests antagonistic to or in conflict with other members of the Class.

         95.     COMMONALITY AND PREDOMINANCE. Common questions of law and fact exist as

  to all members of the proposed Class and predominate over any questions solely affecting

  individual members of the proposed Class. The questions of law and fact common to the Class

  include, but are not limited to, the following:

         a.      Whether Defendants breached their fiduciary duties to the proposed Class;

         b.      Whether Defendants engaged in civil theft in violation of F.S.A. § 812.014; and

         c.      Whether Defendants engaged in a civil conspiracy.

         96.     The Class may be certified under Rule 23(b)(3). Questions of law or fact common

  to Class members predominate over any questions affecting only individual members. Class

  treatment of such common questions of law and fact is a superior method to piecemeal litigation

  because class treatment will conserve the resources of the courts and will promote efficiency of

  adjudication. Class treatment will also avoid the substantial risk of inconsistent factual and legal

  determinations on the many issues in this lawsuit. There will be no unusual difficulty in the

  management of this action as a Class action.




                                                    - 26 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 28 of 90



                                        CLAIMS FOR RELIEF

                                             COUNT I
                                        DECLARATORY RELIEF

         97.     Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         98.     This claim for relief is brought on behalf of Plaintiffs individually and on behalf of

  the proposed Class and derivatively on behalf of the Funding Partnership and the Developer

  pursuant to Federal Rule of Civil Procedure 57 for the purpose of obtaining a judicial declaration

  of the parties’ respective rights and duties.

         99.     Among the unfair, fraudulent, and unlawful conduct Plaintiffs have alleged in this

  Complaint are (a) Defendants’ improper exercise of the conversion provisions of the EB-5 Loan

  Agreement despite the existence of multiple Events of Default, which were neither cured nor

  waived at the time the loan-conversion provisions were invoked and (b) Defendants’ failure to

  obtain the Limited Partners’ approval of the plan of conversion, which transformed their

  investment in the Funding Partnership into a materially different investment that was not discussed

  in the Offering Documents or mentioned to the Limited Partners until after the new plan of

  conversion was effectuated in late November/early December 2017. As a result of Defendants’

  conduct, the exercise of the conversion provisions of the EB-5 Loan Agreement, and the

  conversion of the Developer from a Florida limited liability company to a Delaware limited

  liability company (i.e., the New LLC) are invalid and void as a matter of law.

         100.    Plaintiffs are informed and believe that Defendants will dispute these allegations.

  Therefore, an actual controversy has arisen and now exists between Plaintiffs and Defendants.

  Accordingly, Plaintiffs hereby request a judicial declaration of the rights and duties of the parties

  with respect to each of the foregoing issues in controversy.



                                                  - 27 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 29 of 90



                                           COUNT II
                                   BREACH OF FIDUCIARY DUTIES

         101.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         102.    This claim for relief is brought on behalf of Plaintiffs and the proposed class, and

  derivatively on behalf of the Funding Partnership against Defendants Mastroianni, Yellen, and the

  General Partner.

         103.    This claim for relief is based on Defendants’ breaches of fiduciary duties of loyalty

  and care to the Funding Partnership and to Plaintiffs and members of the proposed class as Limited

  Partners in the Funding Partnership.

         104.    These Defendants are fiduciaries of the Funding Partnership and the Limited

  Partners, and they owed a duty to conduct the business of those entities loyally, faithfully,

  carefully, diligently, and prudently.

         105.    In blatant disregard for their fiduciary duties to the Funding Partnership and the

  Limited Partners, Mastroianni and Yellen exploited their authority as Principals of the Harbourside

  Group and as co-managers of the General Partner and the Developer by, inter alia, causing the

  Developer to borrow $12,700,000 from Putnam in or about July through December 2012 in utter

  disregard for the express terms of the EB-5 Loan Agreement, which prohibited the Developer from

  subordinating the EB-5 Loan to loans from other lenders unless and until the General Partner failed

  to sell all 200 units of membership in the Funding Partnership and limited the amount of such

  borrowing to no more than a total of $110 million (including the funds raised by the sale of

  membership units in the Funding Partnership) from alternative sources. Moreover, despite ongoing

  demand for units of membership in the Funding Partnership, Defendants stopped selling such units




                                                - 28 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 30 of 90



  after 199 units were sold for the purpose of exploiting the subordination provisions of the EB-5

  Loan Agreement.

         106.    Mastroianni and Yellen also breached their fiduciary duties to the Funding

  Partnership and the Limited Partners by, inter alia, causing the Developer to default on the EB-5

  Loan Agreement (a) by causing the Developer to fail to pay monthly interest payments; (b) by

  causing covertly obtaining, fraudulently concealing, and failing to disclose the existence of the

  Mortgage Loan and the Revolving Loan from the Limited Partners; (c) by causing the Developer

  to use EB- 5 Loan funds to, inter alia, repay the Mortgage Loan and the Revolving Loan in breach

  of the express terms of the EB-5 Loan Agreement and the rules and regulations governing the EB-

  5 Program; (d) by failing to make any effort to obtain a loan and/or sell some or all of Harbourside

  Place to repay the loan principal to the Funding Partnership; (e) by failing to repay the $99,500,000

  loan principal to the Funding Partnership on the Maturity Date; (f) by causing the Developer to

  improperly invoke the conversion provisions of the EB-5 Loan Agreement notwithstanding the

  existence of multiple Events of Default; (g) by causing the Developer to ignore its obligations

  under the EB-5 Loan Agreement, which called for the conversion of the EB-5 Loan principal to

  multiple units of common membership in the Developer that would be distributed to the Limited

  Partners; and (h) by causing the Developer to be converted from a Florida LLC (in which members

  are guaranteed voting rights) into the New LLC.

         107.    Defendants also breached their fiduciary duties by, inter alia, acting on a

  conversion plan that materially differed from the conversion plan described in the Offering

  Documents without obtaining the Limited Partners’ consent or approval; by using funds from other

  EB-5 Projects to purchase over $60,000,000 in Senior Loans to the Developer, thereby ensuring

  that the Developer continued to be saddled with debt represented by the New Senior Loan so




                                                 - 29 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 31 of 90



  Defendants could profit from it; and by failing to take any action to protect the interests of the

  Funding Partnership or the Limited Partners in response to the conduct described in this paragraph

  and the preceding paragraph.

         108.    Such conduct and inaction contravened Defendants’ duty to promote the interests

  of the Funding Partnership and the Limited Partners, and could not have been a good-faith exercise

  of disinterested business judgment.

         109.    As a direct and proximate result of Defendants’ conduct, the Funding Partnership,

  and the Limited Partners have been damaged in amounts that will be proved at trial.

         110.    In conducting themselves as alleged herein, Defendants acted reprehensibly, in

  blatant violation of the law and public policy. Moreover, Defendants acted willfully, with the intent

  to vex and injure the Funding Partnership and the Limited Partners with a conscious disregard of

  their rights, which entitles the Funding Partnership and the Limited Partners to an award of punitive

  and exemplary damages.

                                         COUNT III
                      AIDING AND ABETTING BREACHES OF FIDUCIARY DUTY

         111.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         112.    This claim for relief is brought on behalf of Plaintiffs and the proposed class, and

  derivatively on behalf of the Funding Partnership against Defendants Regional Center and the

  Developer.

         113.    As alleged in Count II, above, Defendants Mastroianni, Yellen, and the General

  Partner had fiduciary duties to the Funding Partnership and to the Plaintiffs and members of the

  proposed class as Limited Partners, and those Defendants breached those duties.




                                                 - 30 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 32 of 90



         114.    The Regional Center and the Developer, with knowledge of Mastroianni, Yellen,

  and the General Partner’s breaches of fiduciary duty, aided and abetted, provided substantial

  assistance, and encouraged those breaches of duty.

         115.    As a proximate result of Defendants’ conduct, the Funding Partnership and the

  Limited Partners have been damaged in amounts that will be proved at trial.

         116.    In conducting themselves as alleged herein, Defendants acted reprehensibly, in

  blatant violation of the law and public policy. Moreover, Defendants acted willfully, with the intent

  to vex and injure the Funding Partnership and the Limited Partners with a conscious and intentional

  disregard of their rights, which entitles the Funding Partnership and the Limited Partners to an

  award of punitive and exemplary damages.

                                            COUNT IV
                                       BREACH OF CONTRACT

         117.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         118.    This claim for relief is brought derivatively on behalf of the Funding Partnership

  against the Developer.

         119.    The Funding Partnership entered into the EB-5 Loan Agreement with the Developer

  on September 1, 2011.

         120.    The Funding Partnership did all, or substantially all, of the significant things that

  the EB-5 Loan Agreement required it to do.

         121.    All conditions required for the Funding Partnership’s performance had occurred

  when it deposited the proceeds from the sale of units of membership in the Funding Partnership,

  the aggregate amount of which was $99,500,000, into the escrow account for the purpose of

  funding the EB-5 Loan.



                                                 - 31 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 33 of 90



         122.    The EB-5 Loan Agreement prohibited the Developer from subordinating the EB-5

  Loan to loans from alternative sources unless the General Partner was unable to sell all 200 units

  of membership in the Funding Partnership.

         123.    The EB-5 Loan Agreement prohibited the Developer from borrowing more than a

  total of $110,000,000, including the funds the Developer borrowed under the EB-5 Loan.

         124.    The EB-5 Loan Agreement restricted the Developer from using funds from the EB-

  5 Loan for any purpose other than the payment of interest to the Funding Partnership and to pay

  for the cost of construction of the Harbourside Project.

         125.    Notwithstanding the foregoing provisions of the EB-5 Loan Agreement, the

  Developer (a) borrowed nearly $13 million from Putnam in or about July 2012, (b) used EB-5

  Loan funds to repay some or all of those loans; and (c) continued to borrow from Putnam while

  the General Partner was still selling units of membership in the Funding Partnership.

         126.    The Developer’s conduct constituted multiple Events of Default, as defined by the

  EB-5 Loan Agreement, which precluded the Developer from exercising the conversion provisions

  of the EB-5 Loan Agreement.

         127.    The Developer breached its obligations under the EB-5 Loan Agreement, which

  required the Developer to repay the EB-5 Loan on the Maturity Date. Notwithstanding the

  existence of this and other Events of Default that had occurred, which the Developer did not cure

  and the Funding Partnership did not waive, the Developer failed to repay the EB-5 Loan and

  purported to invoke the conversion provisions of the EB-5 Loan Agreement instead.

         128.    As a proximate result of the Developer’s breaches of contract, the Funding

  Partnership has been damaged in an amount equal to the $99,500,000 agreed to return to the

  Partnership on the Maturity Date, plus applicable interest.




                                                 - 32 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 34 of 90



                                       COUNT V
                 BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

         129.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         130.    This claim for relief is brought derivatively on behalf of the Funding Partnership

  against the Developer.

         131.    The Funding Partnership entered into the EB-5 Loan Agreement with the Developer

  on September 1, 2011.

         132.    The Funding Partnership did all, or substantially all, of the significant things that

  the EB-5 Loan Agreement required it to do.

         133.    All conditions required for the Funding Partnership’s performance had occurred

  when it deposited the proceeds from the sale of units of membership in the Funding Partnership,

  the aggregate amount of which was $99,500,000, into the escrow account for the purpose of

  funding the EB-5 Loan.

         134.    The EB-5 Loan Agreement prohibited the Developer from subordinating the EB-5

  Loan to loans from alternative sources unless the General Partner was unable to sell all 200 units

  of membership in the Funding Partnership.

         135.    The EB-5 Loan Agreement prohibited the Developer from borrowing more than a

  total of $110,000,000, including the funds borrowed under the EB-5 Loan.

         136.    The EB-5 Loan Agreement restricted the Developer from using funds from the EB-

  5 Loan for any purpose other than the payment of interest to the Funding Partnership and to pay

  for the cost of construction of the Harbourside Project.

         137.    Notwithstanding the foregoing provisions of the EB-5 Loan Agreement, the

  Developer (a) borrowed nearly $13 million from Putnam in or about July 2012, (b) used EB-5



                                                 - 33 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 35 of 90



  Loan funds to repay some or all of those loans; and (c) continued to borrow from Putnam while

  the General Partner was still selling units of membership in the Funding Partnership.

          138.   The Developer’s conduct constituted Events of Default, as that term is defined in

  the EB-5 Loan Agreement, which precluded the Developer from exercising the conversion

  provisions of the EB-5 Loan Agreement.

          139.   The EB-5 Loan Agreement required the Developer to repay the EB-5 Loan on the

  Maturity Date. Notwithstanding the existence of this and other Events of Default that had occurred,

  which the Developer did not cure and the Funding Partnership did not waive, the Developer failed

  to repay the EB-5 Loan and purported to invoke the conversion provisions of the EB-5 Loan

  Agreement instead.

          140.   The Developer failed to repay the EB-5 Loan and purported to invoke the

  conversion provisions of the EB-5 Loan Agreement, and thereby consciously and deliberately

  refused to comply with its obligations under the EB-5 Loan Agreement, frustrating the agreed

  common purpose of the parties’ agreement and disappointing the reasonable expectations of the

  Funding Partnership.

          141.   As a proximate result of the Developer’s breaches of the covenant of good faith and

  fair dealing, the Funding Partnership has been damaged in an amount equal to the $99,500,000 the

  Developer agreed to return to the Funding Partnership on the Maturity Date, plus applicable

  interest.

                                      COUNT VI
                 BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

          142.   Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.




                                                - 34 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 36 of 90



         143.    This claim for relief is brought derivatively on behalf of the Plaintiffs and members

  of the proposed class against the General Partner.

         144.    Plaintiffs and proposed class members entered into the Limited Partnership

  Agreement with the General Partner at various time as they purchased units of membership in the

  Funding Partnership and became Limited Partners.

         145.    The Limited Partners did all, or substantially all, of the significant things that the

  Limited Partnership Agreement required them to do.

         146.    All conditions required for the Limited Partnership Agreement’s performance had

  occurred when the Limited Partners had made their $540,000 payment and complied with all that

  was required of them in connection with the I-526 and I-829 Petitions.

         147.    The Limited Partnership Agreement and its fiduciary duties to the Limited Partners

  called for the General Partner to obtain from the Developer individual units of common

  membership in the Developer (i.e., Developer Units”) pursuant to the EB-5 Loan Agreement and

  distribute the Developer Units pro rata among the Limited Partners. The General Partner failed to

  discharge those obligations.

         148.    Instead, the General Partner accepted a “preferred” equity interest in the Developer

  and allowed the Funding Partnership to become a member of the Developer, which was then

  converted from a Florida LLC to the New LLC, leaving the Limited Partners with no rights vis-à-

  vis the Developer except through the Funding Partnership itself, which was controlled by the

  General Partner and managed by Defendant Mastroianni.

         149.    As a proximate result of the General Partner’s breaches of the covenant of good

  faith and fair dealing, the Limited Partners have been damaged in an amount to be proved at trial.




                                                 - 35 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 37 of 90



                                                COUNT VII
                                               CONVERSION

         150.       Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         151.       This claim for relief is brought on behalf of Plaintiffs and the proposed Class

  against Defendants Mastroianni, Yellen, and the Developer.

         152.       Defendants have engaged in acts of dominion wrongfully asserted over the Limited

  Partners’ property—namely, Plaintiffs and members of the proposed class each deposited

  $500,000 in escrow, which amounted to an aggregate deposit of $99,500,000, for the purpose of

  funding the EB-5 Loan (the “Property”)—in a manner inconsistent with their ownership of that

  property. Defendants’ conduct, as alleged herein, deprived the Limited Partners of that Property

  permanently or for an indefinite period of time.

         153.       As a proximate cause of Defendants’ unlawful conduct, Plaintiffs and the proposed

  class have each been damaged by the deprivation of their Property, which amounts to $500,000

  each, plus applicable interest.

                                               COUNT VIII
                                               CIVIL THEFT

         154.       Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

         155.       This claim for relief is brought on behalf of Plaintiffs and the proposed Class

  against Defendants Mastroianni, Yellen, and the General Partner.

         156.       Plaintiffs and members of the proposed class each deposited $500,000 in escrow,

  which amounted to an aggregate deposit of $99,500,000, for the purpose of funding the EB-5 Loan

  (the Property).




                                                   - 36 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 38 of 90



         157.    To deprive Plaintiffs and members of the proposed class of their Property when it

  was due to be returned to each of them, Defendants knowingly and in violation of F.S.A. § 812.014

  participated in a fraudulent scheme by which they improperly invoked the conversion provisions

  of the EB-5 Loan Agreement to transform the Property into an illiquid investment that was, at best,

  an indirect interest that was devoid of any rights, control, or reasonable return.

         158.    As a result of this fraudulent and deceptive transaction, Mastroianni and Yellen,

  with criminal intent, used their control of the General Partner and the Developer to knowingly and

  intentionally obtain the Property belonging to Plaintiffs and members of the proposed class for the

  purpose of depriving their Property.

         159.    Mastroianni and Yellen intended to appropriate and/or has appropriated the

  Property to their own use without any legitimate entitlement to those funds.

         160.    Defendants’ actions were the product of a scheme of deceit and theft.

         161.    Defendants intentionally violated Florida Statute § 812.014, which prohibits theft.

         162.    As a result of Defendants’ violation of Florida Statute § 812.014, Plaintiffs and

  members of the proposed class have been injured and have lost at least $500,000 each.

         163.    On December 23, 2019, before the filing of this Complaint, Plaintiffs made written

  demand for payment and return the Property in accordance with F.S.A. § 772.11 (the “Demand

  Letter”). A true and correct copy of the Demand Letter is attached hereto as Exhibit 1.

         164.    Defendants have yet to agree to return the Property to Plaintiffs or members of the

  proposed class or to pay treble damages for their theft of it.

         165.    Plaintiffs and members of the proposed class have been injured because of

  Defendants violations of F.S.A. § 812.014.




                                                  - 37 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 39 of 90



          166.    Pursuant to F.S.A. § 772.11(a), Defendants are liable to Plaintiffs and members of

  the proposed class in the amount of three times the value of the funds Defendants have stolen from

  them.

          167.    Plaintiffs and members of the proposed class are entitled to recover reasonable

  attorneys’ fees and costs, as well as accrued interest, as a result of Defendants’ civil theft. Plaintiffs

  reallege and incorporate by reference the allegations set forth in each of the preceding paragraphs

  of this Complaint.

                                                COUNT IX
                                               ACCOUNTING

          168.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

  the preceding paragraphs of this Complaint.

          169.    This claim for relief is brought derivatively on behalf of the Funding Partnership

  Defendants Mastroianni, Yellen, the General Partner, the Developer, and the Regional Center.

          170.    Plaintiffs seek an equitable accounting of the accounts, assets, and liabilities of the

  Funding Partnership.

          171.    The Funding Partnership and the Developer acting through Mastroianni and Yellen

  as Principals of the Harbourside Group and as managers of the General Partner and the Developer,

  and the General Partner, the Developer, and the Regional Center have engaged in self-dealing and

  have mismanaged the business and affairs of the Funding Partnership and the Developer in the

  manner alleged herein, thereby placing the Funding Partnership’s assets at undue risk.

          172.    Plaintiffs do not have an adequate remedy at law because Defendants have control

  over the accounts, records, and assets of the Funding Partnership and the Developer.




                                                    - 38 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 40 of 90



                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

  and derivatively on behalf of the Funding Partnership, demand judgment against Defendants as

  follows:

         (1)     declaring this action to be a proper class action maintainable pursuant to Federal

  Rule of Civil Procedure 23(a), 23(b)(2), and 23(b)(3), and to be a proper derivative action

  maintainable pursuant to Federal Rule of Civil Procedure 23.1 and declaring Plaintiffs and their

  counsel to be representatives of the proposed class;

         (2)     declaring that Defendants’ exercise of the conversion provisions of the EB-5 Loan

  Agreement, and the conversion of the Developer from a Florida limited liability company to a

  Delaware limited liability company, were invalid and void, as alleged in Count I;

         (3)     awarding compensatory and punitive damages for Defendants’ breaches of

  fiduciary duty, as alleged in Count II;

         (4)     awarding compensatory and punitive damages for Defendants’ aiding and abetting

  breaches of fiduciary duty, as alleged in Count III;

         (5)     awarding compensatory damages for Defendants breaches of contract, as alleged in

  Count IV;

         (6)     awarding compensatory damages for Defendants breaches of the covenant of good

  faith and fair dealing, as alleged in Counts V and VI;

         (7)     awarding compensatory and punitive damages for Defendants’ conversion of the

  Property, as alleged in Count VII;

         (8)     awarding treble damages and attorney fees and costs as a result of Defendants’ civil

  theft, as alleged in Count VIII; and




                                                 - 39 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 41 of 90



         (9)     an accounting of the Funding Partnership’s assets, as alleged in Count IX;

         (10)    awarding Plaintiffs and members of the proposed class attorney fees and costs

  pursuant to the common fund doctrine and F.S.A. § 772.1(a);

         (11)    awarding the Funding Partnership, Plaintiffs and the members of the proposed class

  prejudgment interest at the maximum rate allowable by law; and

          (12)   awarding such other and further relief the Court deems just, proper and equitable.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs, on behalf of themselves and the proposed Class, and deriviatively on behalf of

  the Funding Partnership, hereby request a jury trial for any and all Counts for which a trial by jury

  is permitted by law.

  DATED: JANUARY 24, 2020                                 Respectfully submitted,


                                                BY /s/ Matthew Fornaro
                                                Matthew Fornaro (mfornaro@fornarolegal.com)
                                                Florida Bar No. 0650641
                                                MATTHEW FORNARO, P.A.
                                                11555 Heron Bay Boulevard, Suite 200
                                                Coral Springs, FL 33076
                                                T: 954-324-3651
                                                F: 954-248-2099

                                                Jeffrey L. Fazio (jfazio@dehengsv.com)
                                                Pro Hac Vice application pending
                                                DEHENG LAW OFFICES
                                                Silicon Valley Office
                                                7901 Stoneridge Drive, Suite 208
                                                Pleasanton, CA 94588
                                                T: 925-399-5856
                                                F: 925-397-1976

                                                Counsel for Plaintiffs




                                                 - 40 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 42 of 90



                                         VERIFICATION

         I, Ting Peng, under penalty of perjury, state as follows:

         I am one of the Plaintiffs in the above-captioned action. I have read the foregoing

  Complaint and have authorized its filing. Based on the investigation of my counsel, the facts

  alleged in the Complaint are true to the best of my knowledge, information, and belief.


  Dated: January 22, 2020
                                                                       Ting Peng




                                                - 41 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 43 of 90



                                          VERIFICATION

         I, Lin Fu, under penalty of perjury, state as follows:

         I am one of the Plaintiffs in the above-captioned action. I have read the foregoing

  Complaint and have authorized its filing. Based on the investigation of my counsel, the facts

  alleged in the Complaint are true to the best of my knowledge, information, and belief.


  Dated: January 22, 2020
                                                                        Lin Fu




                                                 - 42 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 44 of 90




                         EXHIBIT 1
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 45 of 90




                                               December 20, 2019

     BY OVERNIGHT DELIVERY

     Nicholas A. Mastroianni, Manager
     Harbourside Funding GP, LLC
     115 Front Street, Suite 300
     Jupiter, FL 33477

     Richard L. Yellen
     Richard L. Yellen & Associates
     111 Broadway, 11th Floor
     New York, NY 10006

           Re:      Peng, et al. v. Mastroianni, et al.
                    Demand Letter (F.S.A. § 772.11(1))

     Gentlemen:

           This firm represents Ting Peng and Lin Fu, who will be filing suit against you
     on behalf of themselves and a proposed class of other immigrant investors in the
     Harbourside Place project (collectively, “Plaintiffs”), and derivatively, on behalf of
     Harbourside Funding, LP (the “Funding Partnership”). A draft of the Complaint we
     intend to file accompanies this letter.

             The purpose of this letter is to provide notice pursuant to F.S.A. § 772.11(1) of
     Plaintiffs’ demand for treble damages for the civil theft you have perpetrated by way
     of a fraudulent scheme to knowingly obtain for your own use the $99,500,000
     Plaintiffs invested in the Funding Partnership. The scheme is described in detail in
     the Complaint.

            As a result of that scheme, you have obtained the outstanding loan principal
     for your own use, despite knowing that it should have been returned to Plaintiffs
     more than two years ago. Consequently, you are liable for civil theft in violation of
     F.S.A. § 812.014.




                     Silicon Valley Office address: 7901 Stoneridge Dr #208, Pleasanton, CA 94588
                 http://www.dehenglaw.com/            Phone: (925) 399 5856        Fax: (925) 397 1976
      Beijing Shanghai Shenzhen Guangzhou Tianjin Jinan Dalian Changchun Shenyang Changsha Xi’an
      Chongqing Hangzhou Wuhan Zhengzhou Nanjing Fuzhou Taiyuan Urumqi Hefei Chengdu Kunming
   Zhuhai Suzhou Wenzhou Wuxi Dongguan Sanya Paris New York The Hague Brussels Dubai Silicon Valley
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 46 of 90


     Nicholas A. Mastroianni, Richard L. Yellen — December 20, 2019 — Page 2

           Accordingly, Plaintiffs hereby demand $1,500,000 in treble damages owed to
     each of them as a result of your civil theft. If you comply with this demand within 30
     days after receipt of this letter, our clients will provide you with a written release
     from further liability for the specific acts of theft described herein.

           We look forward to hearing from you.

                                                   Sincerely,



                                                   Jeffrey L. Fazio

     Enclosure
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 47 of 90
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 48 of 90




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     Case No. _____________


    TING PENG and LIN FU, on behalf of
    themselves individually and all others similarly
    situated, and derivatively on behalf of
    HARBOURSIDE FUNDING, LP, a Florida
    limited partnership,

           Plaintiffs,                                   JURY DEMAND

    vs.

    NICHOLAS A. MASTROIANNI II;
    RICHARD L. YELLEN; FLORIDA
    REGIONAL CENTER, LLC, a Delaware
    limited liability company; HARBOURSIDE
    FUNDING GP, LLC, a Florida limited liability
    company; and HARBOURSIDE PLACE, LLC,
    a Delaware limited liability company,

          Defendants,

    and

    HARBOURSIDE FUNDING, LP, a Florida
    limited partnership,

          Nominal Defendant.




                         CLASS-ACTION AND DERIVATIVE COMPLAINT
                           FOR EQUITABLE RELIEF AND DAMAGES
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 49 of 90




           Plaintiffs Ting Peng and Lin Fu, on behalf of themselves and all others similarly situated,

    and derivatively on behalf of Nominal Defendant Harbourside Funding, LP, allege as follows upon

    personal knowledge as to Plaintiffs’ own conduct and experience, and on information and belief

    as to all other matters based on an investigation by counsel.

                                           INTRODUCTION

           1.      Although the facts are somewhat complicated, the principal issue in this case is

    simple and straightforward. Defendants Nicholas Mastroianni and Richard Yellen created a group

    of companies to perpetrate a fraudulent scheme by which they obtained $99,500,000 from a group

    of immigrant investors for the purpose of funding a construction loan that was to have been repaid

    when it matured more than two years ago, but had no intention of keeping their promise to repay.

    Thus, when the loan matured over two years ago, Defendants used the money they obtained for

    the loan to buy an equity interest in one of their companies in which the immigrant investors

    (including Plaintiffs Peng and Fu) have no rights and no ability to recover the money that was

    stolen from them.

           2.      To achieve this objective, Defendants availed themselves of an opportunity

    Congress created when it enacted the EB-5 Immigrant Investor Visa Program (the “EB-5

    Program”). The EB-5 Program’s purpose is to enable immigrants to secure permanent residence

    in the United States in exchange for investing at least $500,000 in a commercial enterprise that

    uses the investment to create or preserve at least 10 American jobs. Although the EB-5 Program

    had existed since the 1990s, interest in the program increased significantly when financing for

    commercial real estate projects became difficult to obtain after the Great Recession of 2008.

           3.      One of the commercial enterprises that made use of funding from the EB-5 Program

    is Harbourside Place (the “Harbourside Project”), a large commercial development in Jupiter,




                                                   -1-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 50 of 90




    Florida, that includes a municipal center, a hotel, retail shopping, dining, and office space. To

    obtain funding from he EB-5 Program, Mastroianni and Yellen created, and were the Principals

    who controlled, a group of entities called the Harbourside Group, which included, inter alia,

    Defendant Florida Regional Center, LLC (the “Regional Center”), Nominal Defendant

    Harbourside Funding, LP (the “Funding Partnership”), Defendant Harbourside Funding, GP (the

    “General Partner”), and Defendant Harbourside Place, LLC (the “Developer”). In addition to his

    role as one of the Principals who controlled the entire Harbourside Group, Mastroianni and Yellen

    appointed themselves co-managers of the General Partner and the Regional Center, and

    Mastroianni as manager of the Developer.

           4.       Each of these entities played a key role in the EB-5 funding process. Shortly after

    receiving federal approval to administer the EB-5 Program in the Palm Beach area in 2010, the

    Regional Center began promoting the Harbourside Project to foreign investors who sought green

    cards via the EB-5 Program (“EB-5 Investors”). The General Partner managed the Funding

    Partnership, which offered 200 units of membership in its limited partnership EB-5 Investors for

    $500,000 each (plus a $40,000 administration fee) for the purpose of using the sale proceeds to

    fund a loan of up to $100 million that was secured by first-priority liens (the “EB-5 Loan”) to the

    Developer, which owned and was in charge of the construction of Harbourside Place.

           5.       To promote interest in the Harbourside Project, prospective EB-5 Investors were

    told (among other things) that the project’s completion was guaranteed by a major insurance

    company, that

           the value of just the real estate collateral is more than twice the amount of the EB-
           5 loans, and the security of the funds is fully guaranteed. The [Harbourside] Project
           is a four-year bridge loan with a safe and reliable exit mechanism: Ackman-Ziff,
           the largest real estate company in New York, has signed a contract to provide a
           $100 million refinancing loan after the Project is completed and put into operation.
           Investors will recover 50% of their funds immediately after receiving their



                                                   -2-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 51 of 90




           permanent green card, and the full amount of the investment will be safely
           recovered in the fourth year. . . .

           6.      Defendants made similar statements in the Offering Documents 1 (which were

    printed in English and which Plaintiffs and other prospective EB-5 Investors were shown only the

    signature pages by Defendants’ agents in China). According to the Offering Documents,

    repayment of the EB-5 Loan would occur five years after the last Limited Partner submitted his or

    her green card application to the government, but no later than November 30, 2019 (the “Maturity

    Date”). To ensure timely repayment when the EB-Loan matured, the Developer would “[r]efinance

    the [EB-5] Loan with an institutional lender” and/or “[r]epay the Loan with the proceeds of a sale

    of all or a portion of Harbourside Place.”

           7.      The Offering Documents also stated, however, that “[i]f the Developer is unable to

    repay the Loan at maturity, the Developer intends to convert the entire outstanding principal

    amount of the Loan into an ownership interest in the Developer.” The Developer could not exercise

    the conversion provision, however, if an Event of Default—which is defined to include, among

    other things, a breach of the EB-5 Loan Agreement and any misrepresentation of material fact by

    the Developer—had occurred and was neither cured by the Developer nor waived by the Limited

    Partners as of the Maturity Date.

           8.      An Event of Default occurred while the General Partner was still selling units of

    membership in the Funding Partnership to EB-5 Investors. The EB-5 Loan Agreement makes clear




           1
             The Offering Documents are composed of Subscription Instructions and a Confidential
    Offering Memorandum (“Offering Memorandum”) to which the following exhibits are attached:
    the Limited Partnership Agreement for the Funding Partnership (the “Limited Partnership
    Agreement”); the Subscription Agreement; Charts Summarizing the Immigration and Investment
    Procedures; the Escrow Agreement; a Rendering, Aerial Photo and Area Maps of Harbourside
    Place; and the Amended Restated Convertible Loan Agreement (the “EB-5 Loan Agreement”).


                                                  -3-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 52 of 90




    that funds from the EB-5 Loan would be used only for the costs of constructing the Harbourside

    Project and interest payments to the Funding Partnership.

           9.      The EB-5 Loan Agreement also makes clear that the EB-5 Loan could not be

    subordinated to loans by alternative lenders unless fewer than all 200 units of membership in the

    Funding Partnership were sold (i.e., if less than $100,000,000 was raised by the sale of membership

    units) and that the maximum amount the Developer could borrow was $110,000,000, including

    the amount of the EB-5 Loan. For example, if 190 membership units were sold to fund a

    $95,000,000 EB-5 Loan to the Developer, the most the Developer could borrow from other sources

    would be $20,000,000.

           10.     Nonetheless, in July 2012—while units of membership in the Funding Partnership

    were still being sold—the Developer borrowed nearly $13,000,000 from another lender via (a) a

    loan that was secured by a first priority mortgage lien on Harbourside Place and (b) a $9,000,000

    revolving credit line. Several months later (in December 2012), the Developer used funds from the

    EB-5 Loan to repay the mortgage loan and to pay down the debt on the line of credit.

           11.     Shortly thereafter, the General Partner chose to stop selling units of membership in

    the Funding Partnership when 199 units had been sold—one short of the 200 units that prevented

    the Developer from subordinating the EB-5 Loan to loans by other lenders (which it had already

    done in July 2012)—despite continuing high demand for membership units.

           12.     Despite having borrowed $99,500,000 from the Funding Partnership and nearly

    $20,000,000 from the credit line, in March 2014 Defendants sent a letter to advise the Limited

    Partners that the Harbourside Project was proceeding successfully, but that the Developer needed

    to borrow approximately $60,000,000, which would “be used, among other things, to repay the




                                                   -4-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 53 of 90




    existing bridge loan . . . .” Defendants later advised the Limited Partners that a new report certified

    the value of the Harbourside Project at $187,000,000.

           13.     But there were two different versions of the proposed resolution and some of

    Defendants’ agents signed it on the Limited Partners’ behalf without their knowledge or consent.

    So although Defendants received more than 100 signatures, the did not receive a true majority of

    the Limited Partners’ consent.

           14.     By December 2016, the Developer had yet to make any of the monthly interest

    payments that were required by the EB-5 Loan. Nonetheless, that month Mastroianni contacted

    the Limited Partners again, requesting that they consent to extending the Maturity Date by three

    years (November 2017 to December 2020). This time, the Limited Partners declined the request.

           15.     In August 2017, Mastroianni wrote to the Limited Partners again, advising them

    that “net operating income generated by the Project’s operations is not sufficient to pay interest

    payments that have accrued and continue to accrue . . .” and that “the debt encumbering the Project

    substantially exceeds the fair market value of the Project”—even though Defendants had

    represented that the Harbourside Project’s certified value was $187,000,000 three years earlier.

           16.     In the same letter, Mastroianni proposed that the Limited Partners consent to one

    of two proposals in exchange for their interests in the Funding Partnership in exchange for a

    “general release that releases the Partnership, the General Partner, and the Developer and affiliated

    and associated persons from claims relating to the Partnership and their limited partnership interest

    that arise prior to the Conversion.”

           17.     The first proposal involved converting the EB-5 Loan into “preferred” equity in the

    Developer, coupled with a promise to pay each Limited Partner $85,000 by the time they received

    their green cards and $25,000 annual payments that would be “backstopped” by yet another




                                                     -5-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 54 of 90




    company owned and managed by Mastroianni, and a promise to repurchase the equity stake in the

    Developer within three to five years of the conversion. The second proposal involved providing

    each Limited Partner with common equity interests in the Developer with no voting rights.

           18.    By now, the Limited Partners had no reason to trust Defendants—particularly in

    light of the most recent proposals, which amounted to nothing more than another extension of the

    Maturity Date coupled with a release of liability that guaranteed they would have no recourse if

    (when) Defendants failed to abide by their commitments again.

           19.    The Limited Partners declined Mastroianni’s proposals. Shortly thereafter,

    Mastroianni advised the Limited Partners that they had two choices: accept an offer to acquire

    “preferred” equity membership interests in the Developer or the Developer would exercise its

    “right” to convert the balance of the Funding Partnership’s loan to common membership interests

    in the Developer—even though no effort had been made to obtain a loan from an institutional

    lender and/or sell some or all of Harbourside Place to repay the EB-5 Loan, as promised in the

    Offering Documents.

           20.    When the Limited Partners declined the offer, Mastroianni managed to purchase

    the outstanding senior loans through created a new entity he created and managed, Waterways

    Bridge, LLC (the “New Senior Lender”), which resulted in the Developer owing the New Senior

    Lender more than $61,000,000. Then, notwithstanding the existence of multiple defaults that

    negated the right to exercise the conversion provision, notwithstanding that no effort had been

    made to obtain a loan or sell Harbourside Place repay the EB-5 Loan, Mastroianni caused the

    Developer to exercise the conversion provision—without providing any notice to the Limited

    Partners, as the General Partner (and Mastroianni as its manager) was required to do under the

    Limited Partnership Agreement.




                                                 -6-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 55 of 90




           21.     Then, despite explicit terms of the EB-5 Loan Agreement that required the

    Developer to issue units of common membership in its Florida LLC—which would have

    guaranteed the Limited Partners voting rights when those units were distributed to them pursuant

    to the Limited Partnership Agreement—Mastroianni caused the Developer (as its managing

    member) to issue and the General Partner (as its managing member) to accept a single “preferred”

    membership interest in the Developer, which was then converted from a Florida LLC to a Delaware

    LLC. This not only negated any rights the Limited Partners would have had if the conversion had

    been exercised as described in the Offering Documents, it constituted an entirely different “Other

    Investment” that required the Limited Partners’ unanimous approval, which Defendants never

    sought, much less received.

           22.     When the smoke cleared, Defendants caused the Funding Partnership to use the

    EB-5 loan principal to purchase a single unit of “preferred” membership interest in the Developer,

    which left the Limited Partners at the mercy of Mastroianni and Yellen, who controlled the General

    Partner as well as the Developer, and allowed Mastroianni and Yellen to obtain the Limited

    Partners’ capital for their own use for an indeterminate period, if not indefinitely.

           23.     By perpetrating a fraudulent scheme to convert the EB-5 Loan principal into a so-

    called “preferred” equity interest in the Developer, despite the express terms of the EB-5 Loan

    Agreement, which prohibited it, and to convert the Developer from a Florida LLC to a Delaware

    LLC without the requisite consent of the Limited Partners, Mastroianni, Yellen, and the General

    Partner breached their fiduciary duties to the Limited Partners and the Funding Partnership, and

    knowingly and purposefully committed civil theft of the Limited Partners’ assets in violation of

    F.S.A. § 812.014.




                                                    -7-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 56 of 90




           24.     Accordingly, Plaintiffs bring this action on behalf of themselves and the proposed

    class of Limited Partners and derivatively on behalf of the Funding Partnership to obtain a judicial

    declaration that the conversion is invalid as a matter of law, an award of treble damages for civil

    theft, and an award of compensatory and punitive damages for, inter alia, Defendants’ breaches

    of fiduciary duty and fraud.

                                                PARTIES

                                               PLAINTIFFS

           25.     Plaintiff Ting Peng is an individual EB-5 Investor who became a Limited Partner

    in the Funding Partnership on April 2, 2013. Ms. Peng was born in mainland China and has been

    employed as a teacher and a corporate financial planner. Ms. Peng now resides in Sammamish,

    Washington.

           26.     Plaintiff Lin Fu is an individual EB-5 Investor who became a Limited Partner in

    the Funding Partnership on December 16, 2011. Ms. Fu was born in mainland China and is a

    physician who received her medical degree from Shanghai Medical University and worked for

    more than a decade as a Clinical Doctor at the Obstetrics and Gynecology Hospital at Fudan

    University, Shanghai, China. Ms. Fu now resides in Princeton, New Jersey.

                                              DEFENDANTS

           27.     Defendant Nicholas Mastroianni is an individual who resides in Palm Beach

    County, Florida. At all times relevant to the allegations in this Complaint, Mr. Mastroianni was

    one of two principals who controlled a group of companies called the “Harbourside Group,” which

    are among the entities named Defendants in this action.




                                                   -8-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 57 of 90




             28.    Defendant Richard L. Yellen is an individual who resides in New York, New York.

    At all times relevant to the allegations in this Complaint, Mr. Yellen is an attorney and (with

    Defendant Mastroianni) one of the two principals of the Harbourside Group.

             29.    Defendant Harbourside Place, LLC (the “Developer”) was formed as a Florida

    limited liability company and was converted to a Delaware limited liability company in or about

    December 2017. The Developer was created and operated by Defendants Mastroianni and Yellen,

    was managed by Defendant Mastroianni, and is one of the entities that comprise the Harbourside

    Group.

             30.    Defendant Harbourside Funding GP, LLC (the “General Partner”) is a Florida

    limited liability company that served as the general partner of the Funding Partnership. The

    General Partner was created and operated by Defendants Mastroianni and Yellen, was managed

    by Defendant Mastroianni, and is one of the entities that comprise the Harbourside Group.

             31.    Nominal Defendant Harbourside Funding, LP (the “Funding Partnership”) is a

    Florida limited liability company that was established for the purpose of financing the Harborside

    Project with a loan to the Developer, which was funded by EB-5 investors’ purchase of

    membership units in the Funding Partnership and who, like Plaintiffs, became Limited Partners in

    the Funding Partnership. The Funding Partnership is one of the entities that comprise the

    Harbourside Group.

                                    JURISDICTION AND VENUE

             32.    JURISDICTION. This Court has jurisdiction over this action pursuant to 28 U.S.C.

    § 1332(a)(1). The amount in controversy exceeds the jurisdictional minimum of this Court,

    exclusive of interest and costs, and Plaintiffs and Defendants are citizens of, and domiciled in,

    different states.




                                                  -9-
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 58 of 90




            33.     VENUE. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C.

    1391(b)(2) because the vast majority of acts and omissions giving rise to the claims asserted herein

    occurred and continue to occur in this District, and a substantial part of the property that is the

    subject of this action is situated here.

                                       GENERAL ALLEGATIONS

                                               THE EB-5 PROGRAM

            34.     To provide an incentive for foreign investment to benefit the American economy

    by creating or preserving U.S. jobs, Congress created the EB-5 Immigrant Investor Visa Program

    (the “EB-5 Program”) in 1990 with the enactment of the Immigration Act of 1990. Pub. L. 101-

    649, 104 Stat. 4978. The EB-5 Program enabled immigrant investors to become permanent

    residents of the United States by investing at least $500,000 in a U.S. business that will use the

    funds in a manner that creates or maintains at least 10 full-time American jobs. See, e.g., 8 U.S.C.

    § 1153(b)(5).

            35.     At the outset of the application process, which normally takes two or more years

    before it is complete, the EB-5 Investor submits a Form I-526 Immigration Petition by Alien

    Entrepreneur (“I-526 Petition”), which, if approved, permits the EB-5 Investor to reside and travel

    within the U.S. while his or her application is pending. If the I-526 Petition is approved, the EB-5

    Investor may then seek permanent U.S. residency status (and obtain a green card) by submitting a

    Form I-829 Petition by Entrepreneur to Remove Conditions (“I-829 Petition”). If the I-829 Petition

    is granted, the EB-5 Investor and his or her immediate family members are granted permanent

    immigrant visas (i.e., green cards).

            36.     In 1993, Congress modified the EB-5 Program by adding the Immigrant Investor

    Pilot Program, which allowed EB-5 Investors to invest in a commercial enterprise associated with




                                                     - 10 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 59 of 90




    a regional center. Regional centers, like the one involved in the present case, are private entities

    that have received approval from the U.S. Citizenship & Immigration Services (“USCIS”) to

    administer EB-5 investments in a given geographical area, and enable EB-5 Investors to pool their

    investments in a specific project with other EB-5 Investors, thereby making it easier to demonstrate

    that a given project has created or preserved at least 10 jobs per investment.

           37.     Although EB-5 was created in the 1990s, it was not commonly used to fund real

    estate projects until after the Great Recession in 2008, when funding became more difficult to

    obtain and EB-5 represented an alternative source of capital.

                    FUNDING THE HARBOURSIDE PROJECT VIA THE EB-5 PROGRAM

           38.     In September 2010, USCIS approved Defendant Mastroianni’s proposal to

    designate Defendant Florida Regional Center as the administrator of the regional center for Palm

    Beach County, Florida, and to approve the Harbourside Project as the first capital investment

    project that would be located in the Florida Regional Center.

           39.     To fund the Harbourside Project, Mastroianni and Yellen created the Funding

    Partnership for the purpose of raising up to $100 million through the sale of up to 200 membership

    units to EB-5 Investors for $500,000 per unit plus a $40,000 administration fee.

           40.     In advertising materials circulated by the Regional Center, prospective EB-5

    Investors were told that the Harbourside Project’s completion was guaranteed by a $750 million

    policy issued by a major insurance company, and that

           the value of just the real estate collateral is more than twice the amount of the EB-
           5 loans, and the security of the funds is fully guaranteed. The [Harbourside] Project
           is a four-year bridge loan with a safe and reliable exit mechanism: Ackman-Ziff,
           the largest real estate company in New York, has signed a contract to provide a
           $100 million refinancing loan after the Project is completed and put into operation.
           Investors will recover 50% of their funds immediately after receiving their
           permanent green card, and the full amount of the investment will be safely
           recovered in the fourth year. . . .



                                                   - 11 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 60 of 90




            41.    As explained in the Offering Documents, each EB-5 Investor’s $500,000

    investment would be paid into an escrow fund, which would provide up to $100 million for the

    EB-5 Loan to the Developer for the construction of the Harbourside Project.

            42.    The EB-5 Loan would be secured by a perfected, first-priority lien and would yield

    interest at a rate of 2.0% per year that would be paid in monthly installments to the EB-5 Investors

    who became Limited Partners in the Funding Partnership.2

            43.    The Offering Memorandum explained that the EB-5 Loan would be repaid. “within

    five years from the date the last potential investor submits his or her I-526 Petition to USCIS, or,

    no later than November 30, 2012, as determined by the Partnership in good faith.” And, to do so,

    the Developer would “[r]efinance the Loan with an institutional lender” and/or “[r]epay the Loan

    with the proceeds of a sale of all or a portion of Harbourside Place.”

            44.    In the event the Developer was unable to refinance the Loan or sell some or all of

    Harbourside Place to repay it, prospective EB-5 Investors were told that “the Developer intends to

    convert the entire outstanding principal amount of the Loan into an ownership interest in the

    Developer.” As the EB-5 Loan Agreement explained, this would entail converting the outstanding

    principal “into units of common membership interest in the [Developer],” but that conversion

    could not be effectuated if an Event of Default had occurred and was continuing on the Maturity

    Date.

            45.    Although there was no minimum principal amount for the EB-5 Loan, the General

    Partner had the right to terminate the offering at any time before 50 membership units were sold.



            2
             Although the EB-5 Program requires that each applicant’s investments remain “at risk”
    during their conditional residency status (i.e., until their I-829 Petition is granted), “[n]othing
    prevents an immigrant investor from receiving a return on his or her capital in the form of profits
    from the new commercial enterprise.” USCIS Policy Manual, Chapter 2.

                                                   - 12 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 61 of 90




    After 80 membership units were sold, the General Partner had the right to refrain from selling any

    additional membership units in the Limited Partnership if it was reasonably determined that (a)

    the sale of additional membership units would not result in a sufficient number of jobs or (b) there

    was insufficient interest in purchasing additional membership units.

           46.     Neither eventuality occurred. Demand for membership units remained high. And

    although the General Partner had the right to stop selling additional membership units after 160

    units were sold, sales continued through 2013 and, as the Offering Documents acknowledged,

    there was a need to sell every single membership unit:

           The Developer currently does not have sufficient funding to purchase, develop,
           construct and operate Harbourside Place, even if the Partnership were to extend the
           maximum principal Loan amount of $100.0 million. For this and other reasons, the
           Developer may need to finance Harbourside Place through additional funding, a
           portion of which may rank senior in terms of payment and priority to the
           Partnership’s Loan to the Developer.

           47.     But the Offering Documents also stated that $110 million was the maximum

    amount of funds that could be raised for the Harbourside Project—including the funds raised by

    the sale of membership units to EB-5 Investors—and borrowing additional funds from other

    sources was permitted only if fewer than 200 membership units were sold:

           If for any reason the maximum principal amount of the [EB-5] Loan is less than
           $100.0 million, the Principals reserve the right to seek funding from alternative
           sources, provided that the total principal amount of any additional indebtedness,
           together with the total principal amount of the Loan, may not exceed $110.0
           million.

           48.     Despite the ongoing high demand for membership units, however, the General

    Partner stopped selling them after only 199 of the 200 membership units had been sold because

    Mastroianni never intended to sell all 200 units. This single-unit shortfall thus triggered the

    Principals’ (i.e., Mastroianni and Yellen’s) right under the EB-5 Loan Agreement to seek an

    additional $10,500,000 in the form of loans from alternative sources because the sale of 199



                                                   - 13 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 62 of 90




    membership units generated only $99,500,000 of the $100 million principal amount for the EB-5

    Loan.

                        THE DEVELOPER BORROWS FROM ALTERNATIVE SOURCES
                  IN VIOLATION OF THE EXPRESS TERMS OF THE EB-5 LOAN AGREEMENT

            49.     Yet, in July 2012—the year before the sale of membership units ceased—

    Mastroianni and Yellen had already procured two senior loans from a third party, Putnam Bridge

    Funding III (“Putnam”), on behalf of the Developer, which totaled $12,700,000 ($2,700,000 more

    than the $110 million maximum allowed by the terms of the EB-5 Loan Agreement if 200

    membership units had not been sold), without advising the Limited Partners or prospective EB-5

    investors who had yet to become Limited Partners in the Funding Partnership. Moreover, during

    the next several months, the Developer borrowed an additional $7,498,000 from the same lender

    (i.e., Putnam), bringing the total amount of loans from an alternative source to approximately $20

    million before the end of 2012.

            50.     Specifically, Mastroianni and Yellen procured for the Developer an $11,350,000

    bridge loan that was secured by a first priority mortgage on the property on which the Harbourside

    Project was built (the “Mortgage Loan”), and a $9,000,000 revolving-credit loan, from which

    Mastroianni and Yellen had already drawn $1,350,000 on behalf of the Harbourside Project by

    July 2012, which was secured by a second-priority mortgage (the “Revolving Loan”). Several

    months later, Mastroianni and Yellen borrowed an additional $7,498,000 under the Revolving

    Loan, for a total of more than $20 million. Thus, the Developer substantially exceeded the

    $10,500,000 limit on additional funds—even though EB-5 Investors were still buying

    membership units well into 2013—in utter disregard of the EB-5 Loan Agreement.

            51.     Shortly thereafter, Mastroianni and Yellen caused the Developer to breach the EB-

    5 Loan Agreement again. On December 27, 2012, Mastroianni and Yellen caused the Developer



                                                  - 14 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 63 of 90




    to expend $11,350,000 of the EB-5 Loan funds to pay off the Mortgage Loan. Four days later (on

    December 31, 2012), Mastroianni and Yellen caused the Developer to expend $3,500,000 of the

    EB-5 Loan Funds to repay part of the Revolving Loan. Mastroianni and Yellen’s use of loan funds

    for this purpose was expressly prohibited by the EB-5 Loan Agreement, which states

    unambiguously that

           [t]he purpose of the Loan is to provide funds for certain Lender-approved hard
           and soft construction costs (together with an interest reserve) for the purchase of
           the Property and the construction of the improvements within the Project. The
           Loan shall be fully reserved for the cost to complete the improvements funded with
           proceeds of the Loan. . . .

    (Emphasis added.)

           52.     It was not until April 15, 2013—after Plaintiffs and most other EB-5 Investors had

    already purchased their membership units and became Limited Partners in the Funding

    Partnership—that Mastroianni even hinted at the existence of the Mortgage Loan or the Revolving

    Loan. On that date, Mastroianni, acting in his capacity as Managing Member of the General Partner

    and the Florida Regional Center, circulated a letter to the Limited Partners (the “April 2013 letter”)

    that states, among other things, that in December 2012 “a mortgage was recorded against the

    Property in favor of the [Funding] Partnership to secure repayment of the [EB-5] Loan” and that

    $26 million in EB-5 Loan funds were released from escrow and used “to fund construction of

    Harbourside Place.”

           53.     Mastroianni also state that, “in December 2012, the Developer obtained an

    Additional Loan of up to $18 million from Putnam Bridge Funding III, LLC as Senior Lender to

    provide the Developer with additional construction funds.” (Emphasis added.)

           54.     This was also false and misleading. In actuality, Mastroianni and Yellen had caused

    the Developer to borrow from Putnam a total of $12,700,000 in July 2012, and had spent




                                                    - 15 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 64 of 90




    $14,850,000 of the EB-5 Loan funds to repay the $11,350,000 Mortgage Loan and $3,500,000 of

    the $8,848,000 Revolving Loan in December 2012. Yet, the April 2013 letter says nothing about

    this unauthorized expenditure of EB-5 Loan funds, nor anything about Mastroianni and Yellen’s

    decision to borrow an additional $7,498,000 from Putnam on behalf of the Developer in December

    2012 via the Revolving Loan.

           55.    Aside from oblique references, the April 2013 Report provides no substantive (or

    truthful) information about the Mortgage Loan or the Revolving Loan, such as when, how, or why

    the money was borrowed in July 2012, why they decided to subordinate the EB-5 Loan to two

    other loans for millions of dollars each, or why they chose to use EB-5 Loan funds to repay the

    Mortgage Loan before borrowing more from the credit line made available by the Revolving Loan.

           56.    The April 2013 letter did, however, advise the Limited Partners that, the

           [Funding] Partnership has entered into a revised [EB-5] Loan Agreement with the
           Developer, amending and restating earlier versions of the Loan Agreement dated
           as of July 22, 2011 and as of September 1, 2011, to effect changes to the [EB-5]
           Loan required by the intercreditor agreement and the different versions of the
           Offering Memorandum. As stated in the Offering Memorandum, Developer has the
           option to convert all outstanding principal into units of ownership interest in the
           Developer (the “Developer Units”). The actual number of Developer Units that
           would be acquired upon conversion will depend on the Appraised Value of
           Harbourside Place and the principal amount of the Loan outstanding at the time.

    (Emphasis added.)

           57.    Mastroianni also explained that, “[p]ursuant to Section 19.6.2 of the [Limited]

    Partnership Agreement, the General Partner has amended and restated the [Limited] Partnership

    Agreement . . . .” Although Section 19.6.1 of the Limited Partnership agreement states that the

    General Partner may amend the Limited Partnership Agreement in writing “with the consent of

    the Limited Partners given by Ordinary Resolution,” Section 19.6.2 provides an exception to the

    consent requirement if an amendment is necessary “for the protection of the Limited Partners” or




                                                 - 16 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 65 of 90




    “to cure an ambiguity” or inconsistency that exists in a written opinion of counsel to the Limited

    Partnership.

           58.     Mastroianni went on to explain that the following provisions had been added to the

    Limited Partnership Agreement:

           1.      If the Partnership decides to distribute the Developer Units [i.e., units of
                   common membership in the Developer’s LLC], or the proceeds of any sale
                   of the Developer Units, to the Limited Partners, all Limited Partners will
                   participate in the distribution pro rata in accordance with their Unit holdings
                   until Developer Units, or the proceeds of any sale of Developer Units, equal
                   to 65% of all issued and outstanding Developer Units on the date of
                   conversion have been distributed; and

           2.      All remaining Developer Units (the “Excess Developer Units”), or the
                   proceeds of any sale of Excess Developer Units, will be distributed to the
                   Initial Limited Partners, pro rata in accordance with their holdings.

           59.     Less than a year later, in March 2014, Mastroianni issued a report to the Limited

    Partners (the “March 2014 Report”) together with an Ordinary Resolution that sought the Limited

    Partners’ approval for the Developer to borrow more than $60 million in the form of another senior

    mortgage loan (the “Senior Loan”) to which the EB-5 Loan would be subordinated. Mastroianni

    also advised the Limited Partners “that if we do not receive a signed copy of the Ordinary

    resolution from a Limited Partner on or before April 15, 2014, the Partnership will consider

    that you have consented to the Ordinary Resolution.” (Emphasis added.)

           60.     Thus, the Limited Partners were told that not returning a signed Ordinary

    Resolution would have the same effect as signing it. Although Defendants claim that a majority of

    the Limited Partners “signed” the Ordinary Resolution, this is not true. In actuality, there were two

    different versions of the Ordinary Resolution. Moreover, some of the Limited Partners’ agents

    signed it without their knowledge or consent. Thus, although Defendants purportedly received over

    100 signatures, many of those signatures were submitted by agents acting on behalf of Defendants




                                                   - 17 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 66 of 90




    and the existence of two versions of the Ordinary Resolution meant that the Limited Partners who

    actually did consent were consenting to two different proposals. Accordingly, there actually was

    no majority vote in favor of the Ordinary Resolution.

           61.     Nonetheless, Mastroianni and Yellen proceeded as though a majority of the Limited

    Partners had validly approved the Ordinary Resolution and took the Senior Loan on behalf of the

    Developer.

           62.     Despite the rosy picture that Mastroianni and Yellen painted in the March 2014

    Report, the Developer still had yet to make a single monthly interest payment to the Limited

    Partners, as required by the EB-5 Loan Agreement. Instead, in a letter dated December 14, 2016,

    Mastroianni advised the Limited Partners that the Senior Loan would be replaced by another

    Senior Loan and asked them to consent to another Ordinary Resolution that would extend the

    Maturity Date of the EB-5 Loan from November 30, 2017, to December 31, 2020.

           63.     This time, the Limited Partners simply declined Mastroianni’s proposal.

           64.     Thus, on August 25, 2017, Mastroianni tried again in a letter he wrote to the Limited

    Partners in his capacity as General Partner. There, Mastroianni promised to pay all the interest that

    had accrued to date, to repay the loan principal, and to effectuate a plan that would protect the

    Limited Partners’ interests in exchange for their consent to convert the Funding Partnership’s

    investment into a “preferred” equity stake in the Developer.

           65.     Like the proposal that was made with the March 2014 Report, Mastroianni included

    with this proposal a pronouncement that “[i]f we do not receive the required number of consents,

    the Loan will be converted to common equity under the same formula (in accordance with the

    existing [EB-5] Loan Agreement) . . . .” (Emphasis in original.)




                                                   - 18 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 67 of 90




           66.     Nonetheless, when the Limited Partners did not consent to this proposal,

    Mastroianni wrote to the Limited Partnership on October 13, 2017. There, Mastroianni advised the

    Limited Partnership that the Developer had “elected to exercise the Conversion Right pursuant to

    the terms of the Loan Agreement.” Although Mastroianni was also the managing member of the

    General Partner, he failed to circulate to that notice to the Limited Partners, as required by Section

    17.3 of the Limited Partnership Agreement, which provides that “the General Partner shall send to

    each Limited Partner a copy of any Conversion Notice within fifteen days following its receipt

    thereof.”

           67.     Mastroianni went on in the October 13 letter to note that “[t]he Conversion Right

    contemplates conversion of the outstanding principal of the loan into common equity membership

    interests of Borrower, but Borrower hereby acknowledges that Borrower and Lender may conduct

    good faith negotiations to enhance the terms of the conversion (e.g., preferred equity membership

    interests), though Borrower is under no obligation to do so.”

           68.     Mastroianni was not offering to simply forego the “right” to convert the EB-5 Loan

    principal into common equity interests and give the Limited Partners a “preferred” equity interest

    out of the goodness of his heart. In actuality, “preferred” equity status was just another way of

    extending the Maturity Date. It also meant that the Limited Partners would an illiquid investment

    with no voting rights—notwithstanding that the EB-5 Loan Agreement provided that the

    conversion would result multiple common membership interests to which they were entitled under

    the Limited Partnership, which were guaranteed voting rights as provided by F.S.A. §

    605.04073(1)(a).

           69.     Similarly, Mastroianni expressed a “willingness” to negotiate because he knew that,

    although the EB-5 Loan Agreement includes a provision that contemplated conversion from a loan




                                                    - 19 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 68 of 90




    into units of a common membership interest in the Developer, the conversion could not be

    effectuated without the approval of the Limited Partners for two basic reasons.

           70.     First, multiple Events of Default existed at the time the Developer sought to

    exercise its “right” of conversion, and the EB-5 Loan Agreement as well as the Offering

    Documents make clear that the EB-5 Loan could not be converted if an Event of Default existed

    at the time of a proposed conversion.

           71.     The EB-5 Loan Agreement defines “Events of Default” as follows:

           EVENTS OF DEFAULT. The occurrence of any one or more of the following
           events is a Default hereunder and the continuance of any such Default beyond the
           period (if any) provided below within which such Defaults may be cured shall be
           an Event of Default hereunder and under the Loan:

                   (1)    Any breach of the terms of the Loan Documents; or

                   (2)    Any material noncompliance with the Requirements; or

                  (3)      Any material representation, warranty, statement, certificate,
            schedule or report made or furnished by Borrower proves to have been false or
            erroneous in any material respect at the time of the making thereof, or to have
            omitted any substantial liability or claim against Borrower, of if on the date of
            execution of this Agreement there shall have been any materially adverse change
            in any of the facts disclosed therein, which change shall not have been disclosed
            to Lender at or prior to the time of such execution . . . .

           72.     At the time the Developer invoked the conversion provision of the EB-5 Loan

    Agreement, Events of Default existed as a result of the Developer taking the Mortgage Loan and

    the Revolving Loan, which subordinated the EB-5 Loan to the Mortgage Loan, and as a result of

    the Developer using EB-5 Loan funds to pay off the Mortgage Loan in contravention of the express

    purpose of the EB-5 Loan Agreement. All of this was inconsistent with the representations made

    about these issues in the Offering Documents, as was the Developer’s failure to make any effort

    to repay the EB-5 Loan by taking a loan and/or selling some or all of Harbourside Place.




                                                  - 20 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 69 of 90




           73.     Second, the conversion could not occur without the approval of the Limited

    Partners, even if the Events of Default had not precluded it. Although the Offering Memorandum,

    the EB-5 Loan Agreement, and the Limited Partnership Agreement all refer to the prospect of

    converting the EB-5 Loan into units of a common membership interest in the Developer, the actual

    conversion plan was significantly different than the one described in those documents.

           74.     Despite the existence of Events of Default and despite the lack of consent from the

    Limited Partners, Defendants simply proceeded to convert the EB-5 Loan principal to a

    “preferred” equity interest in the Developer for the Funding Partnership as an entity, rather than

    issuing units of common membership interests for distribution to the Limited Partners, as provided

    in the Loan Agreement and the revised Limited Partnership Agreement—both of which had been

    amended for that purpose, purportedly for the “protection” of the Limited Partners. Defendants

    then converted the Developer from a Florida LLC to a Delaware LLC.

           75.     Moreover, rather than paying off the Senior Loan and freeing the Developer of that

    debt, Mastroianni purchased the loans via the New Senior Lender with funds from a different EB-

    5 Project, thereby ensuring that the Developer would continue to be saddled with debt while

    Mastroianni profited from it.

           76.     None of this was mentioned in the Offering Documents, nor was it agreed to by the

    Limited Partners, as required by Section 620.2103 of the Florida Revised Uniform Partnership Act

    of 2005.

           77.     The failure to obtain the Limited Partners’ approval as to the plan for converting

    the Developer to a Delaware LLC also violated Section 16.8 of the Limited Partnership

    Agreement, which requires unanimous consent of the Limited Partners as a prerequisite to placing

    their investment in a LLC that was governed by Delaware law and an entirely different operating




                                                  - 21 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 70 of 90




    agreement (i.e., an “Other Investment,” as that term is defined by Section 1.1.33 of the Limited

    Partnership Agreement.

           78.     Once again, Limited Partners’ approval was neither sought nor obtained.

                                  VEIL-PIERCING ALLEGATIONS

           79.     Mastroianni and Yellen are the sole Principals of the Harbourside Group.

    Mastroianni and Yellen used this status to dominate and control the entities within the Harbourside

    Group, which includes, inter alia, the Funding Partnership, the General Partner, the Developer,

    and the Regional Center to such an extent that these entities’ independent existence was in fact

    non-existent and Mastroianni and Yellen were in fact their alter egos. Mastroianni and Yellen used

    these entities’ limited liability status for fraudulent and other improper purposes, which caused

    injury to the Limited Partners, the Funding Partnership and the Developer.

           80.     Indeed, as the former Chief Financial Officer for the Developer and the Regional

    Center has stated, “Mastroianni, along with those in his employ, routinely conducted side deals,

    and funneled money in and out of various accounts without conferring with the CFO and . . . in

    non-compliance with the EB-5 requirements, something that would cause serious problems should

    there ever be a USCIS or SEC audit.” Finkelstein v. Allied Capital and Devel. of So. Fla., LLC,

    No. 2014CA006733 (Palm Beach Cty. Cir. Ct.). ¶ 32.

                              DERIVATIVE ACTION ALLEGATIONS

           81.     Plaintiffs bring this action derivatively on behalf of the Funding Partnership,

    pursuant to Fed. R. Civ. P. 23.1 and F.S.A. § 620.2002(2), to enforce the claims for relief set forth

    below against each Defendant.

           82.     The conduct about which Plaintiffs complain herein occurred while Plaintiffs were

    limited partners in the Funding Partnership, hence they standing to pursue this derivative action




                                                   - 22 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 71 of 90




    for damages and other relief on behalf of the Funding Partnership, which is necessary and proper

    to protect the interests of the Funding Partnership.

           83.       If Plaintiff s are successful in this action, the recovery will be of substantial benefit

    to the Funding Partnership and its Limited Partners, each of whom was a member of the Funding

    Partnership when it was converted to the New LLC.

                                            DEMAND FUTILITY

           84.       Plaintiffs did not make a demand that Defendants Mastroianni and Yellen to take

    action in their capacities as the former Principals/managing member of the General Partner to

    remedy the harm Plaintiffs have alleged before they filed this Complaint because such a demand

    would have been futile. This was so for several reasons, including, but not limited to, the following

    circumstances:

                     a.      First, Mastroianni and Yellen face a substantial likelihood of liability in

    connection with their role in fraudulently concealing material facts from the Funding Partnership,

    grossly mismanaging the Funding Partnership, breaching their fiduciary duties to the Funding

    Partnership, and violating state and federal law to effectuate their fraudulent schemes and self-

    dealing in a manner that harmed the Funding Partnership and ultimately resulted in the demise of

    the Funding Partnership and the conversion of its assets.

                     b.      Second, Mastroianni and Yellen’s conduct, as alleged herein, deprived them

    of the requisite independence and valid business judgment needed to properly assess a demand

    that the General Partner take action to remedy alleged harm to the Funding Partnership.

                     c.      Third, the blatantly unfair and one-sided nature of the decision to convert

    the EB-5 Loan principal to a membership interest in the Developer made it impossible to approve

    that decision through the exercise of valid business judgment, as did the lack of good faith with




                                                      - 23 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 72 of 90




    which Mastroianni and Yellen required to exercise valid business judgment in any event, as

    evidenced by their failure to disclose material information to the EB-5 Investors and their failure

    to comply with the most basic provisions of the EB-5 Loan Agreement, the Limited Partnership

    Agreement and the Florida Revised Uniform Partnership Act of 2005 in carrying out the

    conversion of the Developer from a Florida LLC to a Delaware LLC.

                   d.     Fourth, Mastroianni and Yellen’s direct involvement in the unlawful,

    unfair, and fraudulent conduct alleged herein negates the presumption that they could have

    considered a pre-suit demand in an objective, disinterested manner.

                   e.     Fifth, Mastroianni and Yellen created and controlled each of the other

    entities that comprise the Harbourside Group, which also participated in the unlawful, unfair, and

    fraudulent conduct alleged herein, and are subject to personal liability for their actions in

    connection with that conduct. These facts also negates the presumption that Mastroianni and

    Yellen could have considered a pre-suit demand in an objective, disinterested manner

                   f.     Sixth, Mastroianni and Yellen, together with the entities that comprise the

    Harbourside Group, have already been named as defendants in a related action that was filed by

    79 individual EB-5 Investors in Palm Beach County Circuit Court in or about October 11, 2018.

    See Fu v. Mastroianni, No. 502018CA012883 (Palm Beach Cir. Ct, 15th Jud. Cir.). Under the

    circumstances, Mastroianni and Yellen would have been unable to evaluate a pre-suit demand with

    the requisite disinterest and independence, much less exercise disinterested business judgment.

                                       CLASS ALLEGATIONS

           85.     Plaintiffs bring this lawsuit as a Class action on behalf of themselves and all other

    persons similarly situated pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3).




                                                  - 24 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 73 of 90




           86.     The Class is defined as follows: All persons who invested in the Funding

    Partnership (i.e., all Limited Partners). Excluded from this Class are Defendants, their affiliates,

    subsidiaries, agents, board members, directors, officers, and/or employees; the Court and its staff;

    and any Limited Partner who has entered into an enforceable agreement with Defendants to settle

    or otherwise resolve their claims against Defendants.

           87.     Plaintiffs reserve the right to modify or amend the definitions of the proposed Class

    before the Court determines whether class certification is appropriate.

           88.     The Class satisfies the requirements of Rule 23(a), as well as 23(b)(3).

           89.     NUMEROSITY. The Class consists of approximately 199 geographically dispersed

    individual Limited Partners. Joinder of the Class members is not practicable. The disposition of

    the claims of the Class members in a single action will provide substantial benefits to all parties

    and to the Court.

           90.     ASCERTAINABILITY. The individual Class members are ascertainable, as the names

    and addresses of all Class members can be identified in the business records maintained by the

    Developer and the General Partner. Notice of this action can thus be provided to all members of

    the proposed Class.

           91.     TYPICALITY. Plaintiffs were investors in the Harbourside Project at the time of the

    wrongdoing alleged herein. Plaintiffs’ claims are typical of the claims of all Class members as all

    Class members are similarly affected by Defendants’ wrongful conduct as complained of herein.

           92.     ADEQUACY. Plaintiffs are committed to prosecuting the action, will fairly and

    adequately protect the interests of the members of the Class, and have retained counsel competent

    and experienced in class-action litigation, including litigation relating to investment fraud.

    Plaintiffs have no interests antagonistic to or in conflict with other members of the Class.




                                                   - 25 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 74 of 90




           93.     COMMONALITY AND PREDOMINANCE. Common questions of law and fact exist as

    to all members of the proposed Class and predominate over any questions solely affecting

    individual members of the proposed Class. The questions of law and fact common to the Class

    include, but are not limited to, the following:

           a.      Whether Defendants breached their fiduciary duties to the proposed Class;

           b.      Whether Defendants engaged in civil theft in violation of F.S.A. § 812.014; and

           c.      Whether Defendants engaged in a civil conspiracy.

           94.     The Class may be certified under Rule 23(b)(3). Questions of law or fact common

    to Class members predominate over any questions affecting only individual members. Class

    treatment of such common questions of law and fact is a superior method to piecemeal litigation

    because class treatment will conserve the resources of the courts and will promote efficiency of

    adjudication. Class treatment will also avoid the substantial risk of inconsistent factual and legal

    determinations on the many issues in this lawsuit. There will be no unusual difficulty in the

    management of this action as a Class action.

                                          CLAIMS FOR RELIEF

                                                COUNT I
                                          DECLARATORY RELIEF
                                          Against All Defendants

           95.     Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           96.     This claim for relief is brought on behalf of Plaintiffs individually and on behalf of

    the proposed Class and derivatively on behalf of the Funding Partnership and the Developer

    pursuant to Federal Rule of Civil Procedure 57 for the purpose of obtaining a judicial declaration

    of the parties’ respective rights and duties.




                                                      - 26 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 75 of 90




           97.     Among the unfair, fraudulent, and unlawful conduct Plaintiffs have alleged in this

    Complaint are (a) Defendants’ ostensible exercise of the conversion provisions of the EB-5 Loan

    Agreement despite the existence of multiple Events of Default, which were neither cured nor

    waived at the time the conversion provisions were invoked and (b) Defendants’ failure to obtain

    the Limited Partners’ approval of the plan of conversion, which transformed their investment in

    the Funding Partnership into a materially investment that was not mentioned in the Offering

    Documents. As a result of Defendants’ conduct, the exercise of the conversion provisions of the

    EB-5 Loan Agreement, and the conversion of the Developer from a Florida LLC to a Delaware

    LLC, are invalid and void as a matter of law.

           98.     Plaintiffs are informed and believe that Defendants will dispute these allegations.

    Therefore, an actual controversy has arisen and now exists between Plaintiffs and Defendants.

    Accordingly, Plaintiffs hereby request a judicial declaration of the rights and duties of the parties

    with respect to each of the foregoing issues in controversy.

                                             COUNT II
                                     BREACH OF FIDUCIARY DUTIES

           99.     Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           100.    This claim for relief is brought on behalf of Plaintiffs and the proposed class, and

    derivatively on behalf of the Funding Partnership against Defendants Mastroianni, Yellen, and the

    General Partner.

           101.    This claim for relief is based on Defendants’ breaches of fiduciary duties of loyalty

    and care to the Funding Partnership and to Plaintiffs and members of the proposed class as Limited

    Partners in the Funding Partnership.




                                                    - 27 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 76 of 90




           102.    These Defendants are fiduciaries of the Funding Partnership and the Limited

    Partners, and they owed a duty to conduct the business of those entities loyally, faithfully,

    carefully, diligently, and prudently.

           103.    In blatant disregard for their fiduciary duties to the Funding Partnership and the

    Limited Partners, Mastroianni and Yellen exploited their authority as Principals of the Harbourside

    Group and as co-managers of the General Partner and the Developer by causing the Developer to

    borrow $12,700,000 from Putnam in or about July through December 2012 in utter disregard for

    the express terms of the EB-5 Loan Agreement, which prohibited the Developer from

    subordinating the EB-5 Loan to loans from other lenders unless and until the General Partner failed

    to sell all 200 units of membership in the Funding Partnership and limited the amount of such

    borrowing to no more than a total of $110 million (including the funds raised by the sale of

    membership units in the Funding Partnership) from alternative sources. Moreover, despite ongoing

    demand for units of membership in the Funding Partnership, Defendants stopped selling such units

    after 199 units were sold for the purpose of exploiting the subordination provisions of the EB-5

    Loan Agreement.

           104.    Mastroianni and Yellen also breached their fiduciary duties to the Funding

    Partnership and the Limited Partners by causing the Developer to default on the EB-5 Loan

    Agreement (a) by causing the Developer to fail to pay monthly interest payments; (b) by causing

    covertly obtaining, fraudulently concealing, and failing to disclose the existence of the Mortgage

    Loan and the Revolving Loan from the Limited Partners; (c) by causing the Developer to use EB-

    5 Loan funds to, inter alia, repay the Mortgage Loan and the Revolving Loan in breach of the

    express terms of the EB-5 Loan Agreement and the rules and regulations governing the EB-5

    Program; (e) by failing to make any effort to obtain a loan and/or sell some or all of Harbourside




                                                  - 28 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 77 of 90




    Place to repay the loan principal to the Funding Partnership; (f) by failing to repay the $99,500,000

    loan principal to the Funding Partnership on the Maturity Date; (g) by causing the Developer to

    improperly invoke the conversion provisions of the EB-5 Loan Agreement notwithstanding the

    existence of multiple Events of Default; (h) by causing the Developer to ignore its obligations

    under the EB-5 Loan Agreement, which called for the conversion of the EB-5 Loan principal to

    multiple units of common membership in the Developer that would be distributed to the Limited

    Partners; (i) by causing the Developer to be converted from a Florida LLC (in which members are

    guaranteed voting rights) into a Delaware LLC (in which voting rights may be extinguished in the

    LLC operating agreement); (j) thereby acting on a conversion plan that materially differed from

    the conversion plan described in the Offering Documents without obtaining the Limited Partners’

    consent or approval; (k) by using funds from other EB-5 Projects to buy over $60,000,000 in

    Senior Loans to the Developer, thereby ensuring that the Developer continued to be saddled with

    debt so that Defendants could profit from it; and (l) by failing to take any action to protect the

    interests of the Funding Partnership or the Limited Partners in response to the conduct described

    in this paragraph.

           105.    Such conduct and inaction contravened Defendants’ duty to promote the interests

    of the Funding Partnership and the Limited Partners, and could not have been a good-faith exercise

    of disinterested business judgment.

           106.    As a direct and proximate result of Defendants’ conduct, the Funding Partnership,

    and the Limited Partners have been damaged in amounts that will be proved at trial.

           107.    In conducting themselves as alleged herein, Defendants acted reprehensibly, in

    blatant violation of the law and public policy. Moreover, Defendants acted willfully, with the intent

    to vex and injure the Funding Partnership and the Limited Partners with a conscious disregard of




                                                   - 29 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 78 of 90




    their rights, which entitles the Funding Partnership and the Limited Partners to an award of punitive

    and exemplary damages.

                                           COUNT III
                        AIDING AND ABETTING BREACHES OF FIDUCIARY DUTY

           108.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           109.    This claim for relief is brought on behalf of Plaintiffs and the proposed class, and

    derivatively on behalf of the Funding Partnership against Defendants Regional Center and the

    Developer.

           110.    As alleged in Count II, above, Defendants Mastroianni, Yellen, and the General

    Partner had fiduciary duties to the Funding Partnership and to the Plaintiffs and members of the

    proposed class as Limited Partners, and those Defendants breached those duties.

           111.    The Regional Center and the Developer, with knowledge of Mastroianni, Yellen,

    and the General Partner’s breaches of fiduciary duty, aided and abetted, provided substantial

    assistance, and encouraged those breaches of duty.

           112.    As a proximate result of Defendants’ conduct, the Funding Partnership and the

    Limited Partners have been damaged in amounts that will be proved at trial.

           113.    In conducting themselves as alleged herein, Defendants acted reprehensibly, in

    blatant violation of the law and public policy. Moreover, Defendants acted willfully, with the intent

    to vex and injure the Funding Partnership and the Limited Partners with a conscious disregard of

    their rights, which entitles the Funding Partnership and the Limited Partners to an award of punitive

    and exemplary damages




                                                   - 30 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 79 of 90




                                              COUNT IV
                                         BREACH OF CONTRACT

           114.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           115.    This claim for relief is brought derivatively on behalf of the Funding Partnership

    against the Developer.

           116.    The Funding Partnership entered into the EB-5 Loan Agreement with the Developer

    on September 1, 2011.

           117.    The Partnership did all, or substantially all, of the significant things that the EB-5

    Loan Agreement required it to do.

           118.    All conditions required for the Funding Partnership’s performance had occurred

    when it deposited the proceeds from the sale of units of membership in the Funding Partnership,

    the aggregate amount of which was $99,500,000, into the escrow account for the purpose of

    funding the EB-5 Loan.

           119.    The EB-5 Loan Agreement prohibited the Developer from subordinating the EB-5

    Loan to loans from alternative sources unless the General Partner was unable to sell all 200 units

    of membership in the Funding Partnership.

           120.    The EB-5 Loan Agreement prohibited the Developer from borrowing more than a

    total of $110,000,000, including the funds borrowed under the EB-5 Loan.

           121.    The EB-5 Loan Agreement restricted the Developer from using funds from the EB-

    5 Loan for any purpose other than the payment of interest to the Funding Partnership and to pay

    for the cost of construction of the Harbourside Project.

           122.    Notwithstanding the foregoing provisions of the EB-5 Loan Agreement, the

    Developer (a) borrowed nearly $13 million from Putnam in or about July 2012, (b) used EB-5



                                                   - 31 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 80 of 90




    Loan funds to repay some or all of those loans; and (c) continued to borrow from Putnam while

    the General Partner was still selling units of membership in the Funding Partnership.

           123.    The Developer’s conduct constituted Events of Default, as that term is defined in

    the EB-5 Loan Agreement, which precluded the Developer from exercising the conversion

    provisions of the EB-5 Loan Agreement.

           124.    The Developer breached its obligations under the EB-5 Loan Agreement, which

    required the Developer to repay the EB-5 Loan on the Maturity Date. Notwithstanding the

    existence of this and other Events of Default that had occurred, which the Developer did not cure

    and the Funding Partnership did not waive, the Developer failed to repay the EB-5 Loan and

    purported to invoke the conversion provisions of the EB-5 Loan Agreement instead.

           125.    As a proximate result of the Developer’s breaches of contract, the Funding

    Partnership has been damaged in an amount equal to the $99,500,000 agreed to return to the

    Partnership on the Maturity Date, plus applicable interest.

                                         COUNT V
                   BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

           126.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           127.    This claim for relief is brought derivatively on behalf of the Funding Partnership

    against the Developer.

           128.    The Funding Partnership entered into the EB-5 Loan Agreement with the Developer

    on September 1, 2011.

           129.    The Partnership did all, or substantially all, of the significant things that the EB-5

    Loan Agreement required it to do.




                                                   - 32 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 81 of 90




           130.    All conditions required for the Funding Partnership’s performance had occurred

    when it deposited the proceeds from the sale of units of membership in the Funding Partnership,

    the aggregate amount of which was $99,500,000, into the escrow account for the purpose of

    funding the EB-5 Loan.

           131.    The EB-5 Loan Agreement prohibited the Developer from subordinating the EB-5

    Loan to loans from alternative sources unless the General Partner was unable to sell all 200 units

    of membership in the Funding Partnership.

           132.    The EB-5 Loan Agreement prohibited the Developer from borrowing more than a

    total of $110,000,000, including the funds borrowed under the EB-5 Loan.

           133.    The EB-5 Loan Agreement restricted the Developer from using funds from the EB-

    5 Loan for any purpose other than the payment of interest to the Funding Partnership and to pay

    for the cost of construction of the Harbourside Project.

           134.    Notwithstanding the foregoing provisions of the EB-5 Loan Agreement, the

    Developer (a) borrowed nearly $13 million from Putnam in or about July 2012, (b) used EB-5

    Loan funds to repay some or all of those loans; and (c) continued to borrow from Putnam while

    the General Partner was still selling units of membership in the Funding Partnership.

           135.    The Developer’s conduct constituted Events of Default, as that term is defined in

    the EB-5 Loan Agreement, which precluded the Developer from exercising the conversion

    provisions of the EB-5 Loan Agreement.

           136.    The EB-5 Loan Agreement required the Developer to repay the EB-5 Loan on the

    Maturity Date. Notwithstanding the existence of this and other Events of Default that had occurred,

    which the Developer did not cure and the Funding Partnership did not waive, the Developer failed




                                                   - 33 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 82 of 90




    to repay the EB-5 Loan and purported to invoke the conversion provisions of the EB-5 Loan

    Agreement instead.

            137.   The Developer failed to repay the EB-5 Loan and purported to invoke the

    conversion provisions of the EB-5 Loan Agreement, and thereby consciously and deliberately

    refused to comply with its obligations under the EB-5 Loan Agreement, frustrating the agreed

    common purpose of the parties’ agreement and disappointing the reasonable expectations of the

    Funding Partnership.

            138.   As a proximate result of the Developer’s breaches of the covenant of good faith and

    fair dealing, the Funding Partnership has been damaged in an amount equal to the $99,500,000 the

    Developer agreed to return to the Funding Partnership on the Maturity Date, plus applicable

    interest.

                                        COUNT VI
                   BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

            139.   Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

            140.   This claim for relief is brought derivatively on behalf of the Plaintiffs and members

    of the proposed class against the General Partner.

            141.   Plaintiffs and proposed class members entered into the Limited Partnership

    Agreement with the General Partner at various time as they purchased units of membership in the

    Funding Partnership and became Limited Partners.

            142.   The Limited Partners did all, or substantially all, of the significant things that the

    Limited Partnership Agreement required them to do.




                                                   - 34 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 83 of 90




           143.    All conditions required for the Limited Partnership Agreement’s performance had

    occurred when the Limited Partners had made their $540,000 payment and complied with all that

    was required of them in connection with the I-526 and I-829 Petitions.

           144.    The Limited Partnership Agreement and its fiduciary duties to the Limited Partners

    called for the General Partner to obtain from the Developer individual units of common

    membership in the Developer (i.e., Developer Units”) pursuant to the EB-5 Loan Agreement and

    distribute the Developer Units pro rata among the Limited Partners. The General Partner failed to

    discharge those obligations.

           145.    Instead, the General Partner accepted a “preferred” equity interest in the Developer

    and allowed the Funding Partnership to become a member of the Developer, which was then

    converted from a Florida LLC to a Delaware LLC, leaving the Limited Partners with no rights vis-

    à-vis the Developer except through the Funding Partnership itself, which was controlled by the

    General Partner and managed by Defendant Mastroianni.

           146.    As a proximate result of the General Partner’s breaches of the covenant of good

    faith and fair dealing, the Limited Partners have been damaged in an amount to be proved at trial.

                                               COUNT VII
                                              CONVERSION

           147.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           148.    This claim for relief is brought on behalf of Plaintiffs and the proposed Class

    against Defendants Mastroianni, Yellen, and the Developer.

           149.    Defendants have engaged in acts of dominion wrongfully asserted over the Limited

    Partners’ property—namely, Plaintiffs and members of the proposed class each deposited

    $500,000 in escrow, which amounted to an aggregate deposit of $99,500,000, for the purpose of



                                                  - 35 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 84 of 90




    funding the EB-5 Loan (the “Property”)—in a manner inconsistent with their ownership of that

    property. Defendants’ conduct, as alleged herein, deprived the Limited Partners of that Property

    permanently or for an indefinite period of time.

           150.       As a proximate cause of Defendants’ unlawful conduct, Plaintiffs and the proposed

    class have each been damaged by the deprivation of their Property, which amounts to $500,000

    each, plus applicable interest.

                                                 COUNT VIII
                                                 CIVIL THEFT

           151.       Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.

           152.       This claim for relief is brought on behalf of Plaintiffs and the proposed Class

    against Defendants Mastroianni, Yellen, and the General Partner.

           153.       Plaintiffs and members of the proposed class each deposited $500,000 in escrow,

    which amounted to an aggregate deposit of $99,500,000, for the purpose of funding the EB-5 Loan

    (the Property).

           154.       To deprive Plaintiffs and members of the proposed class of their Property when it

    was due to be returned to each of them, Defendants knowingly and in violation of F.S.A. § 812.014

    participated in a fraudulent scheme by which they improperly invoked the conversion provisions

    of the EB-5 Loan Agreement to transform the Property into an illiquid investment that was, at best,

    an indirect interest that was devoid of any rights, control, or reasonable return.

           155.       As a result of this fraudulent and deceptive transaction, Mastroianni and Yellen,

    with criminal intent, used their control of the General Partner and the Developer to knowingly and

    intentionally obtain the Property belonging to Plaintiffs and members of the proposed class for the

    purpose of depriving their Property.



                                                     - 36 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 85 of 90




            156.    Mastroianni and Yellen intended to appropriate and/or has appropriated the

    Property to their own use without any legitimate entitlement to those funds.

            157.    Defendants’ actions were the product of a scheme of deceit and theft.

            158.    Defendants intentionally violated Florida Statute § 812.014, which prohibits theft.

            159.    As a result of Defendants’ violation of Florida Statute § 812.014, Plaintiffs and

    members of the proposed class have been injured and have lost at least $500,000 each.

            160.    On December 23, 2019, before the filing of this Complaint, Plaintiffs made written

    demand for payment and return the Property in accordance with F.S.A. § 772.11 (the “Demand

    Letter”). A true and correct copy of the Demand Letter is attached hereto as Exhibit 1.

            161.    Defendants have yet to agree to return the Property to Plaintiffs or members of the

    proposed class or to pay treble damages for their theft of it.

            162.    Plaintiffs and members of the proposed class have been injured because of

    Defendants violations of F.S.A. § 812.014.

            163.    Pursuant to F.S.A. § 772.11(a), Defendants are liable to Plaintiffs and members of

    the proposed class in the amount of three times the value of the funds Defendants have stolen from

    them.

            164.    Plaintiffs and members of the proposed class are entitled to recover reasonable

    attorneys’ fees and costs, as well as accrued interest, as a result of Defendants’ civil theft. Plaintiffs

    reallege and incorporate by reference the allegations set forth in each of the preceding paragraphs

    of this Complaint.

                                                  COUNT IX
                                                 ACCOUNTING

            165.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

    the preceding paragraphs of this Complaint.



                                                      - 37 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 86 of 90




             166.   This claim for relief is brought derivatively on behalf of the Funding Partnership

    Defendants Mastroianni, Yellen, the General Partner, the Developer, and the Regional Center.

             167.   Plaintiffs seek an equitable accounting of the accounts, assets, and liabilities of the

    Funding Partnership.

             168.   The Funding Partnership and the Developer acting through Mastroianni and Yellen

    as Principals of the Harbourside Group and as managers of the General Partner and the Developer,

    and the General Partner, the Developer, and the Regional Center have engaged in self-dealing and

    have mismanaged the business and affairs of the Funding Partnership and the Developer in the

    manner alleged herein, thereby placing the Funding Partnership’s assets at undue risk.

             169.   Plaintiffs do not have an adequate remedy at law because Defendants have control

    over the accounts, records, and assets of the Funding Partnership and the Developer.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

    and derivatively on behalf of the Funding Partnership, demand judgment against Defendants as

    follows:

             (1)    declaring this action to be a proper class action maintainable pursuant to Rule 23(a)

    and Rule 23(b)(3) and to be a proper derivative action pursuant to Rule 23.1 of the Federal Rules

    of Civil Procedure and declaring Plaintiffs and their counsel to be representatives of the proposed

    class;

             (2)    declaring that Defendants’ exercise of the conversion provisions of the EB-5 Loan

    Agreement, and the conversion of the Developer from a Florida limited liability agreement to a

    Delaware limited liability agreement, were invalid and void, as alleged in Count I;




                                                    - 38 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 87 of 90




           (3)     awarding compensatory and punitive damages for Defendants’ breaches of

    fiduciary duty, as alleged in Count II;

           (4)     awarding compensatory and punitive damages for Defendants’ aiding and abetting

    breaches of fiduciary duty, as alleged in Count III;

           (5)     awarding compensatory damages for Defendants breaches of contract, as alleged in

    Count IV;

           (6)     awarding compensatory damages for Defendants breaches of the covenant of good

    faith and fair dealing, as alleged in Counts V and VI;

           (7)     awarding compensatory and punitive damages for Defendants’ conversion of the

    Property, as alleged in Count VII;

           (8)     awarding treble damages and attorney fees and costs as a result of Defendants’ civil

    theft, as alleged in Count VIII; and

           (9)     an accounting of the Funding Partnership’s assets, as alleged in Count IX;

           (10)    awarding Plaintiffs and members of the proposed class attorney fees and costs

    pursuant to the common fund doctrine and F.S.A. § 772.1(a);

           (11)    awarding the Funding Partnership, Plaintiffs and the members of the proposed class

    prejudgment interest at the maximum rate allowable by law; and

            (12)   awarding such other and further relief the Court deems just, proper and equitable.




                                                   - 39 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 88 of 90




                                     DEMAND FOR JURY TRIAL

           Plaintiffs, on behalf of themselves and the proposed Class, and deriviatively on behalf of

    the Funding Partnership, hereby request a jury trial for any and all Counts for which a trial by jury

    is permitted by law.

                                                  Respectfully Submitted,



                                                  by




                                                   - 40 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 89 of 90




                                           VERIFICATION

           I, Ting Peng, under penalty of perjury, state as follows:

           I am one of the Plaintiffs in the above-captioned action. I have read the foregoing

    Complaint and have authorized its filing. Based on the investigation of my counsel, the facts

    alleged in the Complaint are true to the best of my knowledge, information, and belief.


    Dated: December ___, 2019
                                                                         Ting Peng




                                                  - 41 -
Case 9:20-cv-80102-RAR Document 1 Entered on FLSD Docket 01/27/2020 Page 90 of 90




           (3)     awarding compensatory and punitive damages for Defendants’ breaches of

    fiduciary duty, as alleged in Count II;

           (4)     awarding compensatory and punitive damages for Defendants’ aiding and abetting

    breaches of fiduciary duty, as alleged in Count III;

           (5)     awarding compensatory damages for Defendants breaches of contract, as alleged in

    Count IV;

           (6)     awarding compensatory damages for Defendants breaches of the covenant of good

    faith and fair dealing, as alleged in Counts V and VI;

           (7)     awarding compensatory and punitive damages for Defendants’ conversion of the

    Property, as alleged in Count VII;

           (8)     awarding treble damages and attorney fees and costs as a result of Defendants’ civil

    theft, as alleged in Count VIII; and

           (9)     an accounting of the Funding Partnership’s assets, as alleged in Count IX;

           (10)    awarding Plaintiffs and members of the proposed class attorney fees and costs

    pursuant to the common fund doctrine and F.S.A. § 772.1(a);

           (11)    awarding the Funding Partnership, Plaintiffs and the members of the proposed class

    prejudgment interest at the maximum rate allowable by law; and

            (12)   awarding such other and further relief the Court deems just, proper and equitable.




                                                   - 39 -
